Exhibit 10.1

EMPLOYMENT AGREEMENT

                    AGREEMENT by and between Motorola, Inc. (“Motorola”), and
Sanjay K. Jha (the “Executive”), dated as of the 4th day of August 2008 (the
“Effective Date”).

                    WHEREAS, the Board of Directors of Motorola (the “Motorola
Board”) has determined that it is in the best interests of Motorola and its
stockholders to employ the Executive as the Co-Chief Executive Officer of
Motorola and the Chief Executive Officer of Motorola’s Mobile Devices Business
(“MDB”);

                    WHEREAS, Motorola has announced a plan to create two
independent publicly traded companies, one of which would consist of MDB (the
“Separation Event”);

                    WHEREAS, it is possible that a different transaction could
occur involving a sale, joint venture or other disposition of MDB as a result of
which (a) MDB is not a separate publicly traded company and (b) is not at least
50% owned or controlled by Motorola or one of its subsidiaries (“Other
Transaction Event”);

                    WHEREAS, for purposes of this Agreement, (a) prior to the
Separation Event or an Other Transaction Event, all references to the “Company”
shall mean Motorola, (b) from and after the Separation Event, all references to
the “Company” shall mean the publicly traded corporation (“MDB Public”) that
then owns or controls MDB, whether it is the spun-off entity or the surviving
entity, and (c) from and after any Other Transaction Event, all references to
the “Company” shall mean the ultimate parent entity (“MDB Other”) of the
corporation or other legal entity that then owns or controls MDB;

                    WHEREAS, the Company desires to employ the Executive and to
enter into an agreement embodying the terms of such employment; and

                    WHEREAS, the Executive desires to enter into this Agreement
and to accept such employment, subject to the terms and provisions of this
Agreement;

                    NOW, THEREFORE, in consideration of the premises and mutual
covenants contained herein and for other good and valuable consideration, the
receipt of which is mutually acknowledged, the Company and the Executive
(individually a “Party” and together the “Parties”) agree as follows:

                    1.          Effective Date; Commencement Date. This
Agreement shall be effective as of the Effective Date. “Commencement Date” shall
mean the date the Executive commences employment with the Company which shall
not be later than August 4, 2008.

                    2.           Employment Period. The Company hereby agrees to
employ the Executive, and the Executive hereby agrees to be employed by the
Company, subject to the terms and conditions of this Agreement, for the period
commencing on the Commencement Date and ending on the third anniversary thereof
(the “Initial Term”); provided that, on the third anniversary and each
anniversary of the Commencement Date thereafter, the employment period shall be
extended by one year unless at least sixty (60) days prior to such anniversary,
the Company or the Executive delivers a written notice (a “Notice of
Non-Renewal”) to the other Party that the employment period shall not be
extended (the Initial Term as so extended, the “Employment Period”).

--------------------------------------------------------------------------------

                    3.           Terms of Employment.  (a) Position and Duties.

                                  (i)     During the Employment Period and prior
to the occurrence of the Separation Event or any Other Transaction Event (the
“Motorola Service Period”): (A) the Executive shall serve as the Chief Executive
Officer of MDB and the Co-Chief Executive Officer of Motorola in the Office of
the Chief Executive Officer (the “OC”), with such duties, responsibilities and
authority as are commensurate with such positions, reporting directly to the
Motorola Board, (B) (1) Motorola’s General Counsel, (2) Motorola’s Chief
Financial Officer, (3) the head of Motorola’s Supply Chain, (4) the head of
Motorola’s Public Affairs/Communications Department and (5) the head of
Motorola’s Human Resources Department (clauses (1) through (5), the “Dual
Reporting Group”) shall report directly to the OC; provided, however, that (x)
employees of MDB shall have direct line reporting relationships to the Executive
or his designees (including any applicable member of the Dual Reporting Group)
and (y) employees of Motorola’s business segments other than MDB shall have
direct line reporting relationships to Motorola’s other Co-Chief Executive
Officer or his designees (including any applicable member of the Dual Reporting
Group) (items (x) and (y), together, the “Reporting Rules”), (C) Motorola shall
cause the Executive to be elected to the Motorola Board as of the Commencement
Date, and thereafter, subject to Section 4(g), the Executive shall be nominated
by Motorola to remain on the Motorola Board, (D) Executive shall devote
substantially all of his business time, energies and talents to serving as
Motorola’s Co-Chief Executive Officer and MDB’s Chief Executive Officer, perform
his duties subject to the lawful directions of the Motorola Board, and in
accordance with Motorola’s corporate governance and ethics guidelines, conflict
of interests policies, code of conduct and other written policies (collectively,
the “Motorola Policies”), (E) the Motorola Board (or such committee of the
Motorola Board as the Motorola Board shall duly designate) shall resolve any
disagreement between Executive and Motorola’s other Co-Chief Executive Officer,
(F) in the event that Executive becomes the sole Chief Executive Officer of
Motorola, (1) he shall continue to report directly to the Motorola Board, with
such duties, responsibilities and authority as are commensurate with such
position, (2) the Reporting Rules shall cease to apply, and (3) he shall devote
substantially all of his business time, energies and talents to serving as
Motorola’s Chief Executive Officer and shall perform his duties in accordance
with the Motorola Policies and (G) in the event that the Separation Event or an
Other Transaction Event does not occur on or prior to December 31, 2010, unless
the Parties agree otherwise in writing, (1) Executive’s employment with the
Company shall terminate, (2) such termination shall be treated as a termination
without Cause and (3) the other Co-Chief Executive Officer shall become the sole
Chief Executive Officer.

                                  (ii)     During the Employment Period and
following the Separation Event (the “MDB Public Service Period”), the Executive
shall serve as the Chief Executive Officer of MDB Public, with such duties,
responsibilities and authority as are commensurate with the position of chief
executive officer of a company similar to the size and type of MDB Public (as it
may evolve over time), reporting directly to the Board of Directors of MDB
Public (the “MDB Public Board”). During the MDB Public Service Period, subject
to applicable law and regulation, (A) the Executive shall be appointed to the
MDB Public Board simultaneously with the appointment of “outside directors” to
the MDB Public Board, and (B) thereafter during the MDB Public Service Period,
subject to Section 4(g), the Executive shall be nominated by MDB Public to
remain on the MDB Public Board. During the MDB Public Service Period, Executive
shall devote substantially all of his business time, energies and talents to
serving as MDB Public’s Chief Executive Officer and perform his duties subject
to the lawful directions of the MDB Public Board and in accordance with MDB
Public’s corporate governance and ethics guidelines, conflict of interests
policies, code of conduct and other written policies (collectively, the “MDB
Public Policies”).

-2-

--------------------------------------------------------------------------------

                                  (iii)     During the Employment Period and
following an Other Transaction Event (the “MDB Other Service Period”), the
Executive shall serve as the Chief Executive Officer of MDB Other, with such
duties, responsibilities and authority as are commensurate with the position of
chief executive officer of a company similar to the size and type of MDB Other
(as it may evolve over time), reporting directly to the Board of Directors of
MDB Other (the “MDB Other Board”). In addition, during the MDB Other Service
Period, (A) MDB Other shall cause the Executive to be elected to the MDB Other
Board as soon as reasonably practicable following the completion of an Other
Transaction Event, and (B) thereafter during the MDB Other Service Period,
subject to Section 4(g), the Executive shall be nominated by MDB Other to remain
on the MDB Other Board, and shall perform his duties as a director of MDB Other.
During the MDB Other Service Period, Executive shall devote substantially all of
his business time, energies and talents to serving as MDB Other’s Chief
Executive Officer and perform his duties subject to the lawful directions of the
MDB Other Board and in accordance with MDB Other’s corporate governance and
ethics guidelines, conflict of interests policies, code of conduct and other
written policies (collectively, the “MDB Other Policies”).

                                  (iv)     The Executive’s principal location of
employment shall be at the principal headquarters of MDB; provided, that the
Executive may be required under reasonable business circumstances to travel
outside of such location in connection with performing his duties under this
Agreement.

                                  (v)     During the Employment Period, it shall
not be a violation of this Agreement for the Executive, subject to the
requirements of Section 7, to (A) serve on civic or charitable boards or
committees and, with the consent of the Company Board (as defined below) (such
consent not to be unreasonably withheld or denied), no more than one corporate
board unrelated to the Company, (B) deliver lectures or fulfill speaking
engagements and (C) manage personal investments, so long as such activities
(individually or in the aggregate) do not significantly interfere with the
performance of the Executive’s responsibilities as set forth in this Section
3(a) or the Executive’s fiduciary duties to the Company. For purposes of this
Agreement, “Company Board” shall mean (x) the Motorola Board prior to the
occurrence of the Separation Event or an Other Transaction Event, (y) the MDB
Public Board on and after the occurrence of the Separation Event and (z) the MDB
Other Board on and after the occurrence of an Other Transaction Event.

                    (b) Compensation.

                                  (i)     Base Salary. During the Employment
Period, the Executive shall receive an annualized base salary (“Annual Base
Salary”) of not less than $1,200,000, payable pursuant to the Company’s normal
payroll practices. During the Employment Period, the current Annual Base Salary
shall be reviewed for increase only at such time as the salaries of senior
officers of the Company are reviewed generally; provided that the Executive’s
first such review shall occur no earlier than calendar year 2009.

                                  (ii)     Annual Bonus. For each fiscal year
completed during the Employment Period, the Executive shall be eligible to
receive an annual cash bonus (“Annual Bonus”) based upon performance targets
that are established by the Company Committee (as defined below); provided,
however, that the Executive’s target Annual Bonus (the “Target Bonus”) shall be
not less than 200% of his Annual Base Salary, subject to pro ration for any
partial year; provided, further, however, that with respect to fiscal year 2008,
Executive’s Annual Bonus shall be $2,400,000 and shall not be subject to pro
ration and with respect to fiscal year 2009, Executive shall be entitled to a
minimum Annual Bonus of $1,200,000. To the extent earned and payable, the Annual
Bonus shall be paid in the

-3-

--------------------------------------------------------------------------------

calendar year following the calendar year in which such bonus is earned. For
purposes of this Agreement, “Company Committee” shall mean (x) the Compensation
and Leadership Committee of the Motorola Board prior to the occurrence of the
Separation Event or an Other Transaction Event, (y) the Compensation and
Leadership Committee (or committee performing similar functions) of the MDB
Public Board on and after the occurrence of the Separation Event and (z) the
Compensation and Leadership Committee (or committee performing similar
functions) of the MDB Other Board on and after the occurrence of an Other
Transaction Event.

     (iii) Equity Awards. 

     (A) Generally. As determined by the Company Committee, the Executive shall
be eligible for grants of equity compensation awards under the Company’s long
term incentive compensation arrangements in accordance with the Company’s
policies, as in effect from time to time at levels commensurate with other
senior executives of the Company (with due regard for his position); provided,
however, that the Company shall have no obligation to grant any additional
equity compensation awards under this Agreement (other than the awards
specifically contemplated by this Agreement) until at least twelve months
following the Separation Event. 

     (B) Make-Whole Restricted Stock Units. On the Commencement Date, the
Executive shall be granted an award of 2,304,653 restricted stock units
corresponding to shares of common stock of Motorola (the “Motorola Common
Stock”) (the “Make-Whole Restricted Stock Units”). The Make-Whole Restricted
Stock Units shall vest in equal annual installments on July 31, 2009, July 31,
2010 and July 31, 2011, subject, in each case, to Executive’s continued
employment with the Company through the applicable vesting date. Except as
specifically provided herein, the terms and conditions of the Make-Whole
Restricted Stock Units shall be subject to the terms of Motorola’s Omnibus
Incentive Plan of 2006 (the “Motorola Omnibus Plan”) and the award agreement
evidencing the grant of the Make-Whole Restricted Stock Units, a copy of the
form of which is attached as Exhibit A to this Agreement. 

     (C) Make-Whole Stock Option. On the Commencement Date, the Executive shall
be granted an option (the “Make-Whole Stock Option”) to purchase 10,211,226
shares of Motorola Common Stock. The Make-Whole Stock Option shall have a per
share exercise price equal to the closing price of a share of Motorola Common
Stock on the date of grant as reported for the New York Stock Exchange-Composite
Transactions in the Wall Street Journal at www.online.wsj.com (the “Fair Market
Value”), a ten-year term and a vesting schedule such that the Make-Whole Stock
Option will become exercisable in equal annual installments on July 31, 2009,
July 31, 2010 and July 31, 2011; provided that the Executive remains in the
employ of the Company through each such vesting date. Except as specifically
provided herein, the terms and conditions of the Make-Whole Stock Option shall
be subject to the terms of the Motorola Omnibus Plan, the award agreement
evidencing the grant of the Make-Whole Stock Option, a copy of the form of which
is attached as Exhibit B to this Agreement and the related stock option
consideration agreement, a copy of the form of which is attached as Exhibit C to
this Agreement. 

     (D) Inducement Restricted Stock Units. On the Commencement Date, the
Executive shall be granted an award of 1,362,769 restricted stock units
corresponding to shares of Motorola Common Stock (the “Inducement Restricted

-4-

--------------------------------------------------------------------------------

Stock Units”). The Inducement Restricted Stock Units shall vest in equal annual
installments on July 31, 2009, July 31, 2010 and July 31, 2011, subject to
Executive’s continued employment with the Company through each such vesting
date. Except as specifically provided herein, the terms and conditions of the
Inducement Restricted Stock Units shall be subject to the terms of the Motorola
Omnibus Plan and the award agreement evidencing the grant of the Inducement
Restricted Stock Units, a copy of the form of which is attached as Exhibit A to
this Agreement. 

     (E) Inducement Stock Option. On the Commencement Date, the Executive shall
be granted an option (the “Inducement Stock Option”) to purchase 6,383,658
shares of Motorola Common Stock. The Inducement Stock Option shall have a per
share exercise price equal to the Fair Market Value, a ten-year term and a
vesting schedule such that the Inducement Stock Option shall become exercisable
in equal annual installments on July 31, 2009, July 31, 2010 and July 31, 2011;
provided that the Executive remains in the employ of the Company through each
such vesting date. Except as specifically provided herein, the terms and
conditions of the Inducement Stock Option shall be subject to the terms of the
Motorola Omnibus Plan, the award agreement evidencing the grant of the
Inducement Stock Option, a copy of the form of which is attached as Exhibit B to
this Agreement and the related stock option consideration agreement, a copy of
the form of which is attached as Exhibit C to this Agreement. 

     (F) Registration. With respect to equity grants under this Agreement made
pursuant to the New York Stock Exchange inducement grant exception, the Company
will use its commercially reasonable best efforts to register all shares covered
by such grants as soon as administratively practicable following the applicable
grant date.

     (G) Equity Treatment in the Event of the Separation Event. Upon the
occurrence of the Separation Event, all of Executive’s outstanding equity awards
that relate to Motorola Common Stock will be adjusted to take into account the
Separation Event such that following the Separation Event such awards relate
solely to shares of common stock of MDB Public (“MDB Public Common Stock”), such
adjustment to be made based on the methodology determined by the Motorola Board
in accordance with the terms of the Motorola Omnibus Plan and applicable legal
requirements, including compliance with Section 409A of the Internal Code of
1986, as amended (the “Code”) and the regulations thereunder (“Section 409A”);
it being understood that if equity awards that relate to Motorola Common Stock
held by other MDB executive officers are generally adjusted into awards that
relate solely to MDB Public Common Stock, the adjustment methodology applicable
to Executive shall be no less favorable than the adjustment methodology
applicable to such other MDB executive officers; provided that such requirement
shall apply solely with respect to the applicable type of equity (e.g., options
or restricted stock units) with respect to which any such adjustment methodology
applies. 

     (H) Certain Change of Control Transactions. In the event of a Change of
Control of Motorola or an Other Transaction Event (subject to the limitation
that Executive’s Motorola stock options shall not (without Executive’s consent)
be “cashed out” in connection with an Other Transaction Event occurring prior to
October 31, 2010), if Executive’s Motorola equity awards are not “cashed out” in
connection with such transaction or are not converted into (or remain) awards
with respect to shares that are traded on a national or international securities

-5-

--------------------------------------------------------------------------------

exchange, then, subject to consummation of such transaction: (1) each of
Executive’s outstanding vested (and unexercised) and unvested Motorola stock
options shall be cancelled in consideration of a lump-sum payment (less
applicable withholdings) equal to the product of (x) the difference, if any,
between the closing price of a share of Motorola Common Stock on the last
trading day prior to the completion of such transaction (as reported for the New
York Stock Exchange-Composite Transactions in the Wall Street Journal at
www.online.wsj.com), and the per share exercise price of such Motorola stock
option, and (y) the number of shares of Motorola Common Stock subject to such
stock option, such payment to be made as soon as reasonably practicable (but in
no event more than ten (10) days) following completion of such transaction;
provided, however, that if an Other Transaction Event occurs prior to October
31, 2010, Executive’s unvested Motorola stock options shall immediately vest and
thereafter Executive’s vested Motorola stock options shall remain outstanding
and exercisable for two years following the Other Transaction Event (and
thereafter shall be forfeited), notwithstanding any termination of Executive’s
employment hereunder upon or following such Other Transaction Event, and (2)
each of Executive’s Motorola restricted stock units shall be converted into the
right to receive a cash payment (subject to the immediately following sentence),
less applicable withholdings, equal to the closing price of a share of Motorola
Common Stock on the last trading day prior to the completion of such transaction
(as reported for the New York Stock Exchange-Composite Transactions in the Wall
Street Journal at www.online.wsj.com) (each, an “RSU Cash-Out Payment”), it
being understood that in no event shall Executive’s Motorola restricted stock
units be “cashed out” in connection with a Change of Control of Motorola or an
Other Transaction Event unless such Change of Control of Motorola or Other
Transaction Event constitutes a “change in control event” within the meaning of
Section 409A for the Executive and such cash-out is permitted under Section
409A. The RSU Cash-Out Payment will vest and be paid out in installments on the
same vesting dates that applied to each Motorola restricted stock unit
underlying the RSU Cash-Out Payment immediately prior to the Change of Control
of Motorola or Other Transaction Event, subject to the Executive’s continued
employment through the applicable vesting dates and other applicable terms and
conditions, including but not limited to those relating to Executive’s
termination of employment with the Company. Each RSU Cash-Out Payment shall bear
interest from the date of the Change of Control of Motorola or Other Transaction
Event until the date of payment at a rate equal to the average of the applicable
federal rate provided for in Section 7872(f)(2)(A) of the Code and the prime
rate as published in the Wall Street Journal (the “Blended Rate”), each such
rate as in effect on the last business day prior to completion of the Change of
Control of Motorola or Other Transaction Event. 

     (I) MDB Public Stock Option. If Executive has not become entitled to the
Additional Payment (as defined below), subject to (1) the occurrence of the
Separation Event and (2) Executive’s employment with MDB Public on the date of
the occurrence of the Separation Event, as soon as reasonably practicable
following the occurrence of the Separation Event, MDB Public will grant to the
Executive an option (the “MDB Public Stock Option”) to purchase a number of
shares of MDB Public Common Stock (rounded to the nearest whole share)
calculated in accordance with Exhibit D. The MDB Public Stock Option shall have
a per share exercise price equal to the closing price of a share of MDB Public
Common Stock on the date of grant as reported for the New York Stock
Exchange-Composite Transactions in the Wall Street Journal at
www.online.wsj.com, a ten-year term and a vesting schedule such that the MDB
Stock Option will become exercisable as set forth below; provided that the
Executive remains in the employ of the Company through each such vesting date:

-6-

--------------------------------------------------------------------------------

  Percentage of MDB Public  Vesting Date  Stock Option that Vests 
The later to occur of (x) the
Milestone Date and (y) the one year anniversary of the grant date. 33 1/3%
(rounded to the nearest whole share)
The later to occur of (x) the
Milestone Date and (y) the two year anniversary of the grant date. 33 1/3%
(rounded to the nearest whole share)


The later to occur of (x) the Milestone Date and (y) the three year
anniversary of the grant date.

Remainder


For purposes of this Agreement, “Milestone Date” shall mean the date on which
the average closing price of MDB Public Common Stock for any fifteen consecutive
trading days is 110% or greater than the average closing price of MDB Public
Common Stock for the first fifteen trading days following the Separation Event
(including the closing price of MDB Public Common Stock on the date of the
Separation Event if the stock trades on that date). Except as specifically
provided herein, the terms and conditions of the MDB Public Stock Option shall
be subject to the terms of MDB Public’s equity plan and the award agreement
evidencing the grant of the MDB Public Stock Option; provided that the terms of
the MDB Public Stock Option to the extent not otherwise specifically provided
for in this Agreement shall be no less favorable to Executive than the terms
applicable to the Make-Whole Stock Option (other than with respect to “clawback”
and “recoupment” provisions which the MDB Public Stock Option shall be subject
to on a basis no less favorable to Executive than the provisions set forth in
Sections 2 and 3 of the stock option consideration agreement, a copy of the form
of which is attached as Exhibit C to this Agreement). Executive acknowledges
that (1) he shall not be entitled to the grant of the MDB Public Stock Option
unless and until the Separation Event occurs and subject to Executive’s
employment with MDB Public on the date of the occurrence of the Separation Event
and (2) he shall not be entitled to the grant of the MDB Public Stock Option if
he has become entitled to the Additional Payment. For purposes of this paragraph
(I), closing prices of MDB Public Common Stock will be as reported for the New
York Stock Exchange-Composite Transactions in the Wall Street Journal at
www.online.wsj.com. 

     (J) MDB Public Restricted Shares. If Executive has not become entitled to
the Additional Payment, subject to (1) the occurrence of the Separation Event
and (2) Executive’s employment with MDB Public on the date of the occurrence of
the Separation Event, as soon as reasonably practicable following the occurrence
of the Separation Event, MDB Public will grant to the Executive a number of
shares of restricted MDB Public Common Stock (the “MDB Public Restricted
Shares”) calculated in accordance with Exhibit E. The MDB Public Restricted
Shares will become exercisable as set forth below; provided that the Executive
remains in the employ of the Company through each such vesting date:

-7-

--------------------------------------------------------------------------------

  Percentage of MDB Public  Vesting Date  Restricted Shares that Vest 


The later to occur of (x) the
Milestone Date and (y) the one year anniversary of the grant date.

33 1/3%
(rounded to the nearest whole share)


The later to occur of (x) the
Milestone Date and (y) the two year anniversary of the grant date.

33 1/3%
(rounded to the nearest whole share)


The later to occur of (x) the Milestone Date and (y) the three year anniversary
of the grant date.

Remainder

 


Except as specifically provided herein, the terms and conditions of the MDB
Public Restricted Shares shall be subject to the terms of MDB Public’s equity
plan and the award agreement evidencing the grant of the MDB Public Restricted
Shares; provided that the terms of the MDB Public Restricted Shares to the
extent not otherwise specifically provided for in this Agreement shall be no
less favorable to Executive than the terms applicable to the Make-Whole
Restricted Stock Units (other than with respect to “clawback” and “recoupment”
provisions which the MDB Public Restricted Shares shall be subject to on a basis
no less favorable to Executive than the provisions set forth in Sections 2(c)
and (d) of the form of award agreement attached as Exhibit A to this Agreement),
with appropriate adjustments to take into account the fact that the MDB Public
Restricted Shares are restricted stock rather than restricted stock units.
Executive acknowledges that (1) he shall not be entitled to the grant of the MDB
Public Restricted Shares unless and until the Separation Event occurs and
subject to Executive’s employment with MDB Public on the date of the occurrence
of the Separation Event and (2) he shall not be entitled to the grant of the MDB
Public Restricted Shares if he has become entitled to the Additional Payment.
For purposes of this paragraph (J), closing prices of MDB Public Common Stock
will be as reported for the New York Stock Exchange-Composite Transactions in
the Wall Street Journal at www.online.wsj.com.

     (iv) Other Benefits. During the Employment Period, the Executive shall be
eligible for participation in the welfare, perquisites, fringe benefit, and
other benefit plans, practices, policies and programs, as may be in effect from
time to time, for senior executives of the Company generally; provided, that
this Agreement alone shall govern Executive’s rights to severance payments or
benefits to be received upon a termination of Executive’s employment. For the
avoidance of doubt, notwithstanding anything to the contrary contained in this
Agreement, Executive shall not participate in the Motorola, Inc. Senior Officer
Change in Control Severance Plan, as amended from time to time, and Executive
shall not participate in any Motorola Long-Range Incentive Plan.

     (v) Expenses. During the Employment Period, the Executive shall be eligible
for prompt reimbursement of business expenses reasonably incurred by the
Executive in accordance with the Company’s policies, as may be in effect from
time to time, for its senior executives generally. All taxable payments and
reimbursements related to business expenses paid pursuant to this Section
3(b)(v), shall be paid in accordance with Section 14(c) hereof.

-8-

--------------------------------------------------------------------------------

     (vi) Vacation. During the Employment Period, the Executive shall be
eligible for paid vacation in accordance with the Company’s policies, as may be
in effect from time to time, for its senior executives generally but no less
than four weeks per year.

     (vii) Relocation. Executive shall maintain a residence in the greater
Chicago, Illinois area following the Commencement Date, and thereafter, during
the Employment Period. In connection with the Executive’s commencement of
employment with Motorola and the Executive’s relocation to Illinois from
California, Motorola will reimburse the Executive in accordance with Motorola’s
relocation policy (without regard to the limitations contained therein with
respect to reimbursable amounts thereunder) for all of the normal, customary and
documented relocation expenses the Executive incurs (including full tax gross-up
so the Executive shall have no after-tax cost); provided, that Executive shall
not be entitled to any loans available under Motorola’s relocation policy.
Relocation expenses shall include without limitation temporary housing through
the earlier of (A) the date on which the Separation Event occurs and (B) October
31, 2010, and coverage for any loss on the sale of his current home in San
Diego, California. Any tax gross-up payment pursuant to the immediately
preceding sentence shall be made promptly, but in any event no later than the
end of the Executive’s taxable year next following the Executive’s taxable year
in which the Executive remits the related taxes.

     (viii) Additional Payment. Subject to Executive’s continued employment with
the Company through October 31, 2010, if (A) the Separation Event has not
occurred on or prior to October 31, 2010 or (B) the Company consummates an Other
Transaction Event on or prior to October 31, 2010, the Company shall pay to
Executive $30 million (the “Additional Payment”) on November 15, 2010, to the
extent not theretofore paid.

     (ix) The Company shall provide to Executive use of the Company’s aircraft
for security purposes for business and personal travel and Executive shall be
entitled to a tax gross-up with respect to income tax (if any) attributable to
the difference between (A) the imputed income actually imputed to Executive as a
result of such personal usage absent a qualifying security analysis and
individualized security plan approved by the Company Board and (B) the imputed
income that would have been imputed to Executive as a result of such personal
usage if the Company had in effect a qualifying security analysis and
individualized security plan approved by the Company Board. Any tax gross-up
payment pursuant to the immediately preceding sentence shall be made promptly,
but in any event no later than the end of the Executive’s taxable year next
following the Executive’s taxable year in which the Executive remits the related
taxes.

     (c) Other Entities. As used in this Agreement, the term “affiliate” shall
include any entity controlled by, controlling, or under common control with the
Company. The Executive agrees to serve, without additional compensation, as an
officer and director for each of the Company’s subsidiaries, partnerships, joint
ventures, limited liability companies and other affiliates, so long as such
service is covered by Sections 11 and 12 hereof (collectively, the Company and
such entities, the “Affiliated Group”), as determined by the Company Board.

     4. Termination of Employment. (a) Death or Disability. The Executive’s
employment shall terminate automatically upon the Executive’s death during the
Employment Period. If the Company determines in good faith that the Disability
of the Executive has occurred during the Employment Period (pursuant to the
definition of Disability set forth below), it may provide the Executive with
written notice in accordance with Section 10(b) of this Agreement of its
intention to terminate the Executive’s

-9-

--------------------------------------------------------------------------------

employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30-day
period after such receipt, the Executive shall not have returned to full time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the Executive having not performed his duties with the
Company on a full-time basis for 180 consecutive or intermittent days in any
one-year period as a result of incapacity due to mental or physical illness
which is determined to be total and permanent by a licensed physician selected
by the Company or its insurers and reasonably acceptable to the Executive or the
Executive’s legal representative. If the Parties cannot agree on a licensed
physician, each Party shall select a licensed physician and the two physicians
shall select a third who shall be the approved licensed physician for this
purpose. Notwithstanding the foregoing, in the event that as a result of absence
because of mental or physical incapacity the Executive incurs a “separation from
service” within the meaning of such term under Section 409A, the Executive shall
on such date automatically be terminated from employment because of Disability.

                    (b)     Cause. The Company may terminate the Executive’s
employment during the Employment Period with or without Cause. For purposes of
this Agreement, “Cause” shall mean:

                                  (i)     the Executive’s willful and continued
failure to substantially perform his duties under this Agreement, other than any
such failure resulting from incapacity due to physical or mental illness, which
failure has continued for a period of at least 30 days following delivery to the
Executive of a written demand for substantial performance specifying the manner
in which the Executive has willfully and continuously failed to substantially
perform;

                                  (ii)     the Executive’s willful engagement in
any malfeasance, dishonesty, fraud or gross misconduct that is intended to or
does result in a material detrimental effect on the Company’s reputation or
business;

                                  (iii)     the Executive’s indictment for, or
plea of guilty or nolo contendere to a felony in the United States or outside
the United States (excluding cases based solely on Executive’s vicarious
liability for the conduct of the Company or others), which, regardless of where
such felony occurs, has had or will have a detrimental effect on the Company’s
reputation or business or the Executive’s reputation; or

                                  (iv)     the Executive’s material breach of
Section 7 or Section 13 of this Agreement.

A termination of employment of the Executive shall not be deemed to be for Cause
unless and until there shall have been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Company Board (not including the Executive) at a
meeting of the Company Board called and held for such purpose (after at least
ten days’ written notice is provided to the Executive and the Executive is given
an opportunity, together with counsel, to be heard before the Company Board),
finding that, in the good faith opinion of the Company Board, the Executive is
guilty of the conduct described in one or more of the clauses of Section 4(b)
above, and specifying the particulars thereof in detail. Notwithstanding the
foregoing, if the Executive challenges a termination of employment for Cause
under this Section 4(b) in a court of competent jurisdiction, the Company
Board’s decision shall be reviewed “de novo” by the court and no deference shall
be given towards such decision.

-10-

--------------------------------------------------------------------------------

                    (c)     Good Reason. The Executive’s employment may be
terminated by the Executive for Good Reason (including Safe Harbor Good Reason,
as defined below) if (x) an event or circumstance set forth in the clauses of
this Section 4(c) below (or in the definition of Safe Harbor Good Reason) shall
have occurred and the Executive provides the Company with written notice thereof
within 45 days (5 days in the case of clause (vii) below) after the Executive
has knowledge of the occurrence or existence of such event or circumstance,
which notice shall specifically identify the event or circumstance that the
Executive believes constitutes Good Reason (or Safe Harbor Good Reason), (y) the
Company fails to correct the circumstance or event so identified within 30 days
after the receipt of such notice, and (z) the Executive resigns effective within
90 days after the date of delivery of the notice referred to in clause (x)
above. For purposes of this Agreement, “Good Reason” shall mean, in the absence
of the Executive’s written consent (and except in consequence of a prior
termination of the Executive’s employment), the occurrence of any of the
following:

                                  (i)     a material reduction by the Company in
the Executive’s Annual Base Salary or a material reduction in the Executive’s
aggregate annual cash compensation opportunity, which for this purpose shall
include, without limitation, Annual Base Salary and target bonus opportunities;

                                  (ii)     a material reduction in the aggregate
level of employee benefits made available to the Executive under this Agreement,
unless, prior to a Change of Control, such reduction is applicable to senior
executives of the Company generally;

                                  (iii)     any diminution in the Executive’s
title or a material diminution in the Executive’s position, authority, duties or
responsibilities (other than as required by applicable law or regulation or as a
result of the Executive’s physical or mental incapacity which impairs his
ability to materially perform his duties or responsibilities as confirmed by a
doctor reasonably acceptable to the Executive or his representative and such
diminution lasts only for so long as such doctor determines such incapacity
impairs the Executive’s ability to materially perform his duties or
responsibilities);

                                  (iv)     the failure to appoint, elect or
reelect the Executive to the Company Board or removal of the Executive from the
Company Board (other than pursuant to a termination of Executive’s employment
for death, Disability or Cause);

                                  (v)     a material change in the Executive’s
reporting relationship that is inconsistent with the terms of this Agreement;

                                  (vi)     the Company requiring the Executive’s
principal location of employment to be at any office or location more than 50
miles from Libertyville, Illinois (other than to the extent agreed to or
requested by the Executive in writing);

                                  (vii)     the Separation Event or an Other
Transaction Event has not occurred on or prior to October 31, 2010;

                                  (viii)     the failure of a successor of MDB
to assume this Agreement in writing and to deliver such assumption to the
Executive; or

                                  (ix)     any other action or inaction that
constitutes a material breach by the Company of this Agreement.

For purposes of this Agreement “Safe Harbor Good Reason” means, unless otherwise
agreed to in writing by the Executive (and except in consequence of a prior
termination of

-11-

--------------------------------------------------------------------------------

the Executive’s employment), (A) a material diminution in Executive’s Base
Salary; (B) a material diminution in Executive’s authority, duties, or
responsibilities, (C) a requirement that Executive report to a corporate officer
or employee of the Company instead of reporting directly to the Company Board,
(D) a material change in the geographic location at which Executive must perform
the services or (E) any other action or inaction that constitutes a material
breach by the Company of this Agreement.

                    (d)     Voluntary Termination. The Executive may voluntarily
terminate his employment without Good Reason (other than due to death,
Disability or retirement) on written notice to the Company, and such termination
shall not be deemed to be a breach of this Agreement.

                    (e)     Notice of Termination. Any termination by the
Company for Cause, or by the Executive for Good Reason, shall be communicated by
Notice of Termination to the other Party hereto given in accordance with Section
10(b) of this Agreement. For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated and (iii) if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the termination date (which date
shall be not more than thirty days after the giving of such notice). The failure
by the Executive or the Company to set forth in the Notice of Termination any
fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of the Executive or the Company, respectively,
hereunder or preclude the Executive or the Company, respectively, from asserting
such fact or circumstance in enforcing the Executive’s or the Company’s rights
hereunder.

                    (f)     Date of Termination. “Date of Termination” means (i)
if the Executive’s employment is terminated by the Company for Cause, or by the
Executive for Good Reason, the date of receipt of the Notice of Termination or
any later date specified therein within 30 days of such notice, as the case may
be, (ii) if the Executive’s employment is terminated by the Company other than
for Cause or Disability, or if the Executive voluntarily resigns without Good
Reason, the date on which the terminating Party notifies the other Party that
such termination shall be effective, provided that on a voluntary resignation
without Good Reason, the Company may, in its sole discretion, make such
termination effective on any date, it elects in writing, between the date of the
notice and the proposed date of termination specified in the notice, (iii) if
the Executive’s employment is terminated by reason of death, the date of death
of the Executive, (iv) if the Executive’s employment is terminated by the
Company due to Disability, the Disability Effective Date, or (v) if the
Executive’s employment is terminated by the Executive or the Company as a result
of a Notice of Non-Renewal, the end of the applicable Employment Period.

                    (g)     Resignation from All Positions. Notwithstanding any
other provision of this Agreement, upon the termination of the Executive’s
employment for any reason, unless otherwise requested by the Company Board, the
Executive shall immediately resign as of the Date of Termination from all
positions that he holds with the Company and any other member of the Affiliated
Group (and with any other entities with respect to which the Company has
requested the Executive to perform services), including, without limitation, the
Company Board and all boards of directors of any member of the Affiliated Group.
The Executive hereby agrees to execute any and all documentation to effectuate
such resignations upon request by the Company, but he shall be treated for all
purposes as having so resigned upon termination of his employment, regardless of
when or whether he executes any such documentation.

-12-

--------------------------------------------------------------------------------

     5. Obligations of the Company upon Termination. (a) Good Reason or Other
than for Cause Outside of the Change of Control Protection Period. If, during
the Employment Period (other than during the Change of Control Protection Period
(as defined below)), (x) the Company shall terminate the Executive’s employment
other than for Cause, death or Disability, or (y) the Executive shall terminate
employment for Good Reason:

     (i) the Company shall pay to the Executive in a lump sum in cash within 60
days (except as specifically provided in Section 5(a)(i)(A)(3) and Section
5(a)(i)(C)) after the Date of Termination the aggregate of the following
amounts:

     (A) the sum of (1) the Executive’s Annual Base Salary and any accrued
vacation pay through the Date of Termination, (2) the Executive’s business
expenses that are reimbursable pursuant to Section 3(b)(v) but have not been
reimbursed by the Company as of the Date of Termination, and (3) the Executive’s
Annual Bonus for the fiscal year immediately preceding the fiscal year in which
the Date of Termination occurs if the relevant measurement period has concluded
as of the Date of Termination but the bonus has not been paid as of the Date of
Termination (payable at the time such Annual Bonus would otherwise have been
paid); and 

     (B) the amount equal to the product of (1) two and (2) the sum of (x)
Executive’s Annual Base Salary and (y) the Target Bonus for the year of
termination; and 

     (C) a pro-rata Annual Bonus based on actual performance during the year in
which termination has occurred and based on the number of days of employment
during such year relative to 365 days (payable at the time such Annual Bonus
would otherwise have been paid); and 

     (D) if (1) the Separation Event has not yet occurred, (2) Executive’s Date
of Termination is on or prior to October 31, 2010 and (3) (x) the Company has
terminated Executive without Cause or (y) Executive has terminated employment
for Safe Harbor Good Reason, the Additional Payment, to the extent not
theretofore paid; and

     (ii) for two years after the Executive’s Date of Termination, the Company
shall continue medical benefits to the Executive and, if applicable, the
Executive’s family at least equal to those that would have been provided to them
in accordance with the plans, programs, practices and policies of the Company if
the Executive’s employment had not been terminated; provided, however, that the
Executive continues to make all required contributions; provided, further,
however, that, the medical benefits provided during such period shall be
provided in such a manner that such benefits (and the costs and premiums
thereof) are excluded from the Executive’s income for federal income tax
purposes and, if providing continued coverage under one or more of its health
care benefit plans contemplated herein could be taxable to the Executive, the
Company shall provide such benefits at the level required hereby through the
purchase of individual insurance coverage; provided, further, however, that, if
the Executive becomes re-employed with another employer and is eligible to
receive substantially equivalent health benefits under another employer-provided
plan, the health benefits described herein shall no longer be provided by the
Company; and

     (iii) (A) the Make-Whole Restricted Stock Units (including RSU Cash-Out
Payments in respect of the Make-Whole Restricted Stock Units), the Make-Whole

-13-

--------------------------------------------------------------------------------

Stock Option, the Inducement Restricted Stock Units (including RSU Cash-Out
Payments in respect of the Inducement Restricted Stock Units) and the Inducement
Stock Options immediately shall vest, (B) for two years after the Executive’s
Date of Termination, all other outstanding equity-based awards granted to the
Executive on or after the Effective Date (including RSU Cash-Out Payments in
respect of Motorola restricted stock units granted to the Executive prior to the
Separation Event or an Other Transaction Event, but excluding MDB Public
Restricted Shares) shall continue to vest and, with respect to stock options and
other awards that are not immediately exercisable, become exercisable pursuant
to their respective terms on the applicable scheduled vesting dates, so long as
the Executive complies with the provisions of Section 7 of this Agreement and
any other applicable provisions of the applicable award agreement and the
applicable incentive plan, including satisfaction of applicable performance
goals, but excluding any continued service requirements; all such awards shall
remain exercisable by the Executive following vesting until the earlier of (I)
eighteen months following the later to occur of (x) the applicable vesting date
of such award or (y) the Executive’s Date of Termination or (II) the expiration
of the scheduled term of such award, as applicable; (C) if the MDB Public
Restricted Shares are granted and outstanding, and (1) the Company has
terminated Executive without Cause or (2) Executive has terminated employment
for Safe Harbor Good Reason, for two years after the Executive’s Date of
Termination, all MDB Public Restricted Shares shall continue to vest in
accordance with their terms, so long as the Executive complies with the
provisions of Section 7 of this Agreement and any other applicable provisions of
the applicable award agreement and the applicable incentive plan, including
satisfaction of applicable performance goals, but excluding any continued
service requirements; provided, however, that a number of MDB Public Restricted
Shares shall vest proportionately upon such termination solely to the extent
necessary to satisfy any tax payable by Executive under the Federal Insurance
Contributions Act (the “FICA Amount”) and applicable income tax on wages imposed
under Section 3401 of the Code or the corresponding withholding provisions of
applicable state, local or foreign tax laws as a result of the payment of the
FICA Amount, and to pay the additional income tax at source on wages
attributable to the pyramiding Code Section 3401 wages and taxes as a result of
treatment of the MDB Public Restricted Shares upon such termination; and (D) all
other equity awards shall be forfeited; and

                                  (iv)     to the extent not theretofore paid or
provided, the Company shall timely pay or provide to the Executive any other
amounts or benefits required to be paid or provided or which the Executive is
eligible to receive under any plan, program, policy or practice or contract or
agreement (other than any severance plan, program, policy or practice or
contract or agreement) of the Company and its affiliates (such amounts and
benefits, the “Other Benefits”) in accordance with the terms and normal
procedures of each such plan, program, policy or practice, based on accrued
benefits through the Date of Termination.

Except with respect to payments and benefits under Sections 5(a)(i)(A)(1),
5(a)(i)(A)(2) and 5(a)(iv), all payments and benefits to be provided under this
Section 5(a) shall be subject to the Executive’s execution and non-revocation of
a release substantially in the form attached hereto as Exhibit F. Any amounts
due under this Section 5(a) which are conditioned on the foregoing release shall
not be paid prior to the sixtieth (60th) day after the Date of Termination
notwithstanding when the release is executed and delivered (but in all cases
subject to the execution, delivery and non-revocation of the release) and any
amounts otherwise due prior thereto shall be paid on such sixtieth (60th) day
(but in all cases subject to the execution, delivery and non-revocation of the
release). Notwithstanding the immediately preceding sentence or Section 5(a)(i),
in the event that the Executive is a “specified employee” within the meaning of
Section 409A (a “Specified Employee”), amounts that are non-qualified deferred
compensation under Section 409A

-14-

--------------------------------------------------------------------------------

that would otherwise be payable, restricted stock units that would otherwise
have been settled, RSU Cash-Out Payments that would otherwise have been made and
benefits that would otherwise be provided under Section 5(a)(i) during the
six-month period immediately following the Date of Termination shall instead be
paid, with interest on any delayed payment at the Blended Rate based on the
rates in effect on the Date of Termination (“Interest”), or settled, or made, or
provided, on the first business day after the earlier of the date that is six
months following the Executive’s “separation from service” within the meaning of
Section 409A and the date of the Executive’s death (the “Delayed Payment Date”).
Delivery by the Company of a Notice of Non-Renewal shall constitute a
termination of Executive’s employment without Cause effective at the end of the
then current Employment Period.

     (b) Good Reason or Other than for Cause During the Change of Control
Protection Period. If, during the Employment Period and during the Change of
Control Protection Period (as defined below), (x) the Company shall terminate
the Executive’s employment other than for Cause, death or Disability, or (y) the
Executive shall terminate employment for Good Reason:

     (i) the Company shall pay to the Executive in a lump sum in cash within 60
days (except as specifically provided in Section 5(b)(i)(A)(3) and Section
5(b)(i)(C)) after the Date of Termination the aggregate of the following
amounts:

     (A) the sum of (1) the Executive’s Annual Base Salary and any accrued
vacation pay through the Date of Termination, (2) the Executive’s business
expenses that are reimbursable pursuant to Section 3(b)(v) but have not been
reimbursed by the Company as of the Date of Termination, and (3) the Executive’s
Annual Bonus for the fiscal year immediately preceding the fiscal year in which
the Date of Termination occurs if the relevant measurement period has concluded
as of the Date of Termination but the bonus has not been paid as of the Date of
Termination (payable at the time such Annual Bonus would otherwise have been
paid); and 

     (B) the amount equal to the product of (1) three and (2) the sum of (x)
Executive’s Annual Base Salary and (y) the Target Bonus for the year of
termination; and 

     (C) a pro-rata Annual Bonus based on actual performance during the year in
which termination has occurred and based on the number of days of employment
during such year relative to 365 days (payable at the time such Annual Bonus
would otherwise have been paid); and 

     (D) if (1) the Separation Event has not yet occurred, (2) Executive’s Date
of Termination is on or prior to October 31, 2010 and (3) (x) the Company has
terminated Executive without Cause or (y) Executive has terminated employment
for Safe Harbor Good Reason, the Additional Payment, to the extent not
theretofore paid; and

     (ii) for three years after the Executive’s Date of Termination, the Company
shall continue medical benefits to the Executive and, if applicable, the
Executive’s family at least equal to those that would have been provided to them
in accordance with the plans, programs, practices and policies of the Company if
the Executive’s employment had not been terminated; provided, however, that the
Executive continues to make all required contributions; provided, further,
however, that, the medical benefits provided during such

-15-

--------------------------------------------------------------------------------

period shall be provided in such a manner that such benefits (and the costs and
premiums thereof) are excluded from the Executive’s income for federal income
tax purposes and, if providing continued coverage under one or more of its
health care benefit plans contemplated herein could be taxable to the Executive,
the Company shall provide such benefits at the level required hereby through the
purchase of individual insurance coverage; provided, further, however, that, if
the Executive becomes re-employed with another employer and is eligible to
receive substantially equivalent health benefits under another employer-provided
plan, the health benefits described herein shall no longer be provided by the
Company;

                                  (iii)     (A) all outstanding equity-based
awards of the Company granted to the Executive on or after the Commencement Date
(including RSU Cash-Out Payments in respect of Motorola restricted stock units
granted to the Executive prior to the Separation Event, but excluding MDB
Restricted Shares) shall become immediately vested and exercisable (any such
awards with respect to which the number of shares underlying the award depends
upon performance shall vest at target unless the measurement period for such
awards has ended on or prior to the Date of Termination, in which case such
awards shall vest based on actual results; provided, however, that the MDB
Public Stock Option, to the extent then granted and outstanding, shall vest
without regard to the occurrence of the Milestone Date or any other vesting
conditions); vested stock options shall remain exercisable by the Executive
following vesting until the earlier of (1) eighteen months following the Date of
Termination and (2) the expiration of the scheduled term of such award, as
applicable; and (B) if the MDB Public Restricted Shares are granted and
outstanding and (1) the Company has terminated Executive without Cause or (2)
Executive has terminated employment for Safe Harbor Good Reason, all MDB Public
Restricted Shares shall become immediately vested without regard to the
occurrence of the Milestone Date or any other vesting conditions;

                                  (iv)     to the extent not theretofore paid or
provided, the Company shall timely pay or provide to the Executive the Other
Benefits in accordance with the terms and normal procedures of each such plan,
program, policy or practice, based on accrued benefits through the Date of
Termination.

Except with respect to payments and benefits under Sections 5(b)(i)(A)(1),
5(b)(i)(A)(2) and 5(b)(iv), all payments and benefits to be provided under this
Section 5(b) shall be subject to the Executive’s execution and non-revocation of
a release substantially in the form attached hereto as Exhibit F. Any amounts
due under this Section 5(b) which are conditioned on the foregoing release shall
not be paid prior to the sixtieth (60th) day after the Date of Termination
notwithstanding when the release is executed and delivered (but in all cases
subject to the execution, delivery and non-revocation of the release) and any
amounts otherwise due prior thereto shall be paid on such sixtieth (60th) day
(but in all cases subject to the execution, delivery and non-revocation of the
release). Notwithstanding the immediately preceding sentence or Section 5(b)(i),
in the event that the Executive is a Specified Employee, amounts that are
non-qualified deferred compensation under Section 409A that would otherwise be
payable, restricted stock units that would otherwise have been settled, RSU
Cash-Out Payments that would otherwise have been made and benefits that would
otherwise be provided under Section 5(b)(i) during the six-month period
immediately following the Date of Termination shall instead be paid, with
Interest, settled, or made or provided on the Delayed Payment Date. Delivery by
the Company of a Notice of Non-Renewal shall constitute a termination of
Executive’s employment without Cause effective at the end of the then current
Employment Period.

-16-

--------------------------------------------------------------------------------

                    (c)     Cause; Other than for Good Reason. If the
Executive’s employment shall be terminated for Cause or the Executive terminates
his employment without Good Reason during the Employment Period, or the
Executive’s employment terminates by reason of the Executive providing to the
Company a Notice of Non-Renewal, this Agreement shall terminate without further
obligations to the Executive other than the obligation to pay or provide to the
Executive an amount equal to the amount set forth in clauses (1) and (2) of
Section 5(a)(i)(A) above, and the timely payment or provision of the Other
Benefits, in each case to the extent theretofore unpaid. For the avoidance of
doubt, (i) upon a termination of Executive’s employment for Cause, Executive
immediately shall forfeit all Company equity awards (including RSU Cash-Out
Payments) and (ii) upon a termination of Executive’s employment by the Executive
pursuant to this Section 5(c), Executive immediately shall forfeit all unvested
Company equity awards (including RSU Cash-Out Payments); pursuant to this clause
(ii), vested stock options shall remain exercisable until the earlier of (A) 180
days following the Date of Termination and (B) the expiration of the scheduled
term of such stock options, as applicable, immediately following which time any
such unexercised stock options shall be cancelled.

                    (d)     Death. If the Executive’s employment is terminated
by reason of the Executive’s death during the Employment Period, this Agreement
shall terminate without further obligations to the Executive’s legal
representatives under this Agreement, other than (i) the obligation to pay or
provide to the Executive’s beneficiaries an amount equal to the amount set forth
in clauses (1), (2) and (3) of Section 5(a)(i)(A) above, and (ii) the vesting of
each stock option, restricted share, restricted stock unit award, and RSU
Cash-Out Payment that is outstanding as of the Date of Termination (any such
awards with respect to which the number of shares underlying the award depends
upon performance shall vest at target unless the measurement period for such
awards has ended on or prior to the Date of Termination, in which case such
awards shall vest based on actual results) and continued exercisability of each
stock option by the Executive’s beneficiaries until the earlier of (A) one year
after the Date of Termination or (B) the end of the scheduled term of such
option (the “Stock Benefits”).

                    (e)     Disability. If the Executive’s employment is
terminated by reason of the Executive’s Disability during the Employment Period,
this Agreement shall terminate without further obligations to the Executive,
other than (i) the obligation to pay or provide to the Executive an amount equal
to the amount set forth in clauses (1), (2) and (3) of Section 5(a)(i)(A) above,
(ii) the provision of the Stock Benefits, and (iii) the timely payment or
provision of Other Benefits, including any applicable disability benefits. In
the event that the Executive is a Specified Employee, the settlement of any
restricted stock units or payment of any RSU Cash-Out Payments that would
otherwise have been settled or made during the six-month period immediately
following the Date of Termination shall instead be settled or made on the
Delayed Payment Date.

                    (f)     Certain Definitions.

                                  (i)     “Change of Control” means (A) any
“person” or “group” (as such terms are used in Section 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 20% or more of the combined voting power of the Company’s then
outstanding securities (other than the Company or any employee benefit plan of
the Company; and, for purposes of this Agreement, no Change of Control shall be
deemed to have occurred as a result of the “beneficial ownership,” or changes
therein, of the Company’s securities by either of the foregoing), or (B) there
shall be consummated (1) any consolidation or merger of the Company in which the
Company is not

-17-

--------------------------------------------------------------------------------

the surviving or continuing corporation or pursuant to which shares of the
Company’s common stock would be converted into or exchanged for cash, securities
or other property, other than a merger of the Company in which the holders of
the Company’s common stock immediately prior to the merger have, directly or
indirectly, at least a 65% ownership interest in the outstanding common stock of
the surviving corporation immediately after the merger, or (2) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of the Company other
than any such transaction with entities in which the holders of the Company’s
common stock, directly or indirectly, have at least a 65% ownership interest, or
(C) the stockholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company, or (D) as the result of, or in
connection with, any cash tender offer, exchange offer, merger or other business
combination, sale of assets, proxy or consent solicitation (other than by the
Company Board), contested election or substantial stock accumulation (a “Control
Transaction”), the members of the Company Board immediately prior to the first
public announcement relating to such Control Transaction shall thereafter cease
to constitute a majority of the Company Board or (E) the consummation of an
Other Transaction Event. For the avoidance of doubt, the Separation Event shall
not constitute a Change of Control.

                                  (ii)     “Change of Control Protection Period”
means the period beginning upon the occurrence of a Change of Control through
and until the two-year anniversary of the occurrence of the Change of Control.

                    (g)     Contemplation. If, at a time outside of the Change
of Control Protection Period, the Company terminates the Executive’s employment
other than for Cause, death or Disability, or the Executive terminates
employment for Good Reason, Section 5(a) shall apply; provided that if (i)
within six (6) months after the Date of Termination a Change of Control occurs
and (ii) it is reasonably demonstrated by the Executive that such termination of
employment (including a termination of employment by Executive for Good Reason)
arose in connection with, or in anticipation of a Change of Control, the amounts
due under Section 5(a) shall remain due in the form and at the time specified
therein and, in addition to such amounts, upon the Change of Control, the
Executive shall also receive a payment equal to the sum of his Annual Base
Salary and Target Bonus as in effect on the Date of Termination, Section
5(b)(ii) shall apply in lieu of Section 5(a)(ii) and Section 5(b)(iii) shall
apply in lieu of Sections 5(a)(iii). The equity awards that would otherwise have
been forfeited upon the termination of employment shall not be forfeited until
it is determined if a Change of Control occurs within six (6) months thereafter;
provided, however, that no such awards shall be exercisable or settled during
such six (6) month period and all such awards immediately shall be forfeited on
the six (6) month anniversary of the Date of Termination if clauses (i) and (ii)
of this Section 5(g) are not satisfied).

                    (h)     Change of Control Equity Vesting. To the extent any
Company equity-based awards generally vest for executive officers of the Company
upon a Change of Control, the Executive’s Company equity-based awards shall also
vest.

                    6.     Full Settlement. In no event shall the Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement and such amounts shall not be reduced as a result of a mitigation duty
whether or not the Executive obtains other employment. In addition, the
Company’s obligation to make any severance payment provided for herein shall not
be subject to set-off, counterclaim or recoupment of amounts owed by the
Executive to the Company or its Affiliates under this Agreement or otherwise. To
the extent permitted by applicable law, the Company shall pay directly to the
Executive

-18-

--------------------------------------------------------------------------------

all reasonable legal fees and expenses reasonably incurred by the Executive in
connection with the negotiation and preparation of this Agreement, and the
Company shall promptly reimburse the Executive for all legal costs and expenses
reasonably incurred (and documented in invoices) in connection with any dispute
under this Agreement; provided, however, that Executive shall be obligated to
repay any such reimbursements unless the Executive prevails in such dispute on
at least one material issue. In order to comply with Section 409A, in no event
shall the payments by the Company under this Section 6 be made later than the
end of the calendar year next following the calendar year in which such fees and
expenses were incurred, provided, that the Executive shall not be entitled to
reimbursement unless he has submitted an invoice for such fees and expenses at
least 10 days before the end of the calendar year next following the calendar
year in which such fees and expenses were incurred. The amount of such legal
fees and expenses that the Company is obligated to pay in any given calendar
year shall not affect the legal fees and expenses that the Company is obligated
to pay in any other calendar year, and the Executive’s right to have the Company
pay such legal fees and expenses may not be liquidated or exchanged for any
other benefit. In addition, the Company shall indemnify and hold the Executive,
harmless on an after-tax basis, for any income tax, and all other applicable
taxes imposed as a result of the Company’s payment of any legal fees
contemplated herein in connection with the preparation and negotiation of this
Agreement. Any tax gross-up payment pursuant to the immediately preceding
sentence shall be made by the end of the Executive’s taxable year next following
the Executive’s taxable year in which the Executive remits the related taxes.

                    7.     Covenants. For purposes of this Section 7, Motorola
shall mean Motorola and its subsidiaries, MDB Public shall mean MDB Public and
its subsidiaries, and MDB Other shall mean MDB Other and its subsidiaries. For
purposes of this Section 7, “subsidiary” of Motorola, MDB Public or MDB Other,
as applicable, means any corporation or other entity in which Motorola, MDB
Public or MDB Other, as applicable, holds, directly or indirectly, a 50 percent
or greater interest (economic or voting). For purposes of this Section 7,
“Applicable Service Period” shall mean the Motorola Service Period, the MDB
Public Service Period or the MDB Other Service Period, as applicable.

                    (a)     Confidential Information. During the Motorola
Service Period and thereafter, Executive shall not use or disclose any Motorola
Confidential Information, except on behalf of Motorola in furtherance of the
Executive’s good faith performance of his duties during the Motorola Service
Period and with due regard to Executive’s fiduciary duties to Motorola. During
the MDB Public Service Period and thereafter, Executive shall not use or
disclose any MDB Public Confidential Information, except on behalf of MDB Public
in furtherance of Executive’s good faith performance of his duties during the
MDB Public Service Period and with due regard to Executive’s fiduciary duties to
MDB Public. During the MDB Other Service Period and thereafter, Executive shall
not use or disclose any MDB Other Confidential Information, except on behalf of
MDB Other in furtherance of the Executive’s good faith performance of his duties
during the MDB Other Service Period and with due regard to Executive’s fiduciary
duties to MDB Other. With respect to each of Motorola, MDB Public and MDB Other
(each, solely for purposes of this Section 7, “Such Company”), “Confidential
Information” means information concerning Such Company and its business that is
not generally known outside of Such Company, and includes (i) trade secrets;
(ii) intellectual property; (iii) Such Company’s methods of operation and
processes of Such Company; (iv) information regarding Such Company’s present
and/or future products, developments, processes and systems, including invention
disclosures and patent applications; (v) information on customers or potential
customers, including customers’ names, sales records, prices, and other terms of
sales and Such Company’s cost information; (vi) Such Company’s personnel data;
(vii) Such Company’s business plans,

-19-

--------------------------------------------------------------------------------

marketing plans, financial data and projections; and (viii) information received
in confidence by Such Company from third parties. The foregoing shall not apply
to information that (A) was known to the public prior to its disclosure to the
Executive; (B) becomes generally known to the public subsequent to disclosure to
the Executive through no wrongful act of the Executive or any representative of
the Executive; or (C) the Executive is required to disclose by applicable law,
regulation or legal process. Information regarding products, services or
technological innovations in development, in test marketing or being marketed or
promoted in a discrete geographic region, which information Such Company or one
of its affiliates is considering for broader use, shall not be deemed generally
known until such broader use is actually commercially implemented.

                    (b)     Non-Recruitment of Affiliated Group Employees.
During the periods specified below, the Executive shall not (i) hire, recruit,
solicit, induce, or cause, or (ii) aid others to hire, recruit, solicit, induce,
or cause or (iii) be involved in hiring, recruiting, soliciting, inducing, or
causing, with respect to each of clauses (i), (ii) and (iii) of this sentence,
any employee of Such Company to terminate his/her employment with Such Company
and/or to seek employment with Executive’s new or prospective employer, or any
other company. This Section 7(b) shall apply to employees of Motorola during the
Motorola Service Period and the two years following Executive’s termination of
employment with Motorola for any reason and Motorola shall have the right to
enforce this Section 7(b) with respect to employees of Motorola during such
periods. This Section 7(b) shall apply to employees of MDB Public during the MDB
Public Service Period and the two years following Executive’s termination of
employment with MDB Public for any reason and MDB Public shall have the right to
enforce this Section 7(b) with respect to employees of MDB Public during such
periods. This Section 7(b) shall apply to employees of MDB Other during the MDB
Other Service Period and the two years following Executive’s termination of
employment with MDB Other for any reason and MDB Other shall have the right to
enforce this Section 7(b) with respect to employees of MDB Other during such
periods. This Section 7(b) shall not apply to (x) the Executive’s personal
administrative staff who perform secretarial-type functions or (y) the
soliciting or hiring of any Company employee (1) during the MDB Public Service
Period, to become employed by MDB Public or (2) during the MDB Other Service
Period, to become employed by MDB Other, in the case of clauses (1) and (2), in
accordance with any written agreement between Motorola on the one hand and MDB
Public or MDB Other, as applicable, on the other hand. Additionally, neither a
general employment advertisement by an entity of which the Executive is a part,
nor Executive providing a reference on behalf of a former employee at such
employee’s request and with respect to an employer unaffiliated with Executive,
will constitute a violation of this Section 7(b). Furthermore, during the
Employment Period, absent any other conduct by Executive in violation of this
Section 7(b), this Section 7(b) shall not be violated by the Executive’s
termination of employment (whether actual or suggested) of any employee of the
Company so long as such termination of employment (whether actual or suggested)
is in furtherance of Executive’s good faith performance of his duties with the
Company.

                    (c)     No Competition.

                                  (i)     During the Applicable Service Period,
Executive shall not, on behalf of any business, person or entity, compete with
Such Company or its subsidiaries by directly or indirectly engaging in any
business or activity, whether as an employee, consultant, partner, principal,
agent, representative or stockholder or in any other individual, corporate or
representative capacity, or render any services or provide any advice or
substantial assistance to any business, person or entity, if such business,
person or entity, directly or indirectly, competes with Such Company or its
subsidiaries. During the two-year period following the Date of Termination,
Executive shall not, on behalf of any

-20-

--------------------------------------------------------------------------------

Listed Company, directly or indirectly, engage in any business or activity,
whether as an employee, consultant, partner, principal, agent, representative or
stockholder or in any other individual, corporate or representative capacity, or
render any services or provide any advice or substantial assistance to any
Listed Company. This paragraph applies in countries in which Executive has
physically been present performing work for Such Company at any time during the
two years preceding termination of Executive’s employment. Motorola may enforce
this Section 7(c)(i) during the Motorola Service Period and the two years
following Executive’s termination of employment with Motorola for any reason;
provided, however, that Motorola may no longer enforce this Section 7(c)(i) if
Executive becomes an employee of MDB Public by virtue of the Separation Event or
an employee of MDB Other by virtue of an Other Transaction Event. MDB Public may
enforce this Section 7(c)(i) during the MDB Public Service Period and the two
years following Executive’s termination of employment with MDB Public for any
reason. MDB Other may enforce this Section 7(c)(i) during the MDB Other Service
Period and the two years following Executive’s termination of employment with
MDB Other for any reason.

                                  (ii)     For purposes of this Agreement,
“Listed Company” shall mean any company identified by the Company as a Listed
Company (including the Listed Company’s subsidiaries and any successor to such
Listed Company or to all or substantially all of such Listed Company’s handheld
mobile or smart phone devices business, which successor shall replace such
Listed Company); provided, however, that (1) there shall be no more than
seventeen (17) Listed Companies at any one time, (2) until December 31, 2010,
the Company may unilaterally replace one Listed Company per calendar year based
on its good faith belief that any new Listed Company engages in the handheld
mobile or smart phone device business (but there will be no replacement pursuant
to this clause (2) during calendar year 2008), (3) after December 31, 2010, the
Company may unilaterally replace up to three Listed Companies per calendar year
based on its good faith belief that any new Listed Company engages in the
handheld mobile or smart phone device business, (4) the addition of any Listed
Company by the Company shall not be effective until sixty (60) days after it is
so listed and (5) the Company may not revise the list of Listed Companies on or
after the Date of Termination (and no change made during the sixty (60) day
period preceding termination of Executive’s employment shall be effective). The
Chief Human Resources Officer shall maintain and make available to Executive the
current list of Listed Companies. The initial list of Listed Companies is set
forth as Schedule A to this Agreement.

                                  (iii)     Notwithstanding anything herein to
the contrary, this Section 7(c) shall not prevent Executive from: acquiring
securities representing not more than 3% of the outstanding voting securities of
any entity the securities of which are traded on a national securities exchange
or in the over the counter market or an interest of more than 3% of a private
company owned through any pooled investment fund, mutual fund or hedge fund, in
each case, so long as the Executive has no active participation in any such
investment.

                    (d)     Assistance. The Executive agrees that during and
after his employment by Such Company, the Executive will reasonably assist Such
Company in the defense of any claims, or potential claims that may be made or
threatened to be made against Such Company in any action, suit or proceeding,
whether civil, criminal, administrative, investigative or otherwise (a
“Proceeding”), and will reasonably assist Such Company in the prosecution of any
claims that may be made by Such Company in any Proceeding, to the extent that
such claims may relate to the Executive’s employment or the period of the
Executive’s employment by Such Company. The Executive agrees, unless precluded
by law, to promptly inform Such Company if the Executive is asked to participate

-21-

--------------------------------------------------------------------------------

(or otherwise become involved) in any Proceeding involving such claims or
potential claims. The Executive also agrees, unless precluded by law, to
promptly inform Such Company if the Executive is asked to reasonably assist in
any investigation (whether governmental or otherwise) of Such Company (or its
actions), regardless of whether a lawsuit has then been filed against Such
Company with respect to such investigation. The Company agrees to reimburse the
Executive for all of the Executive’s reasonable out-of-pocket expenses
associated with such reasonable assistance, including travel expenses and any
attorneys’ fees and shall pay a reasonable per diem fee for the Executive’s
service. In addition, the Executive agrees to provide such services as are
reasonably requested by Such Company to assist any successor to the Executive in
the transition of duties and responsibilities to such successor. Any services or
assistance contemplated in this Section 7(d) shall be at mutually agreed to and
convenient times.

                    (e)     Remedies. The Executive acknowledges and agrees that
the terms of Section 7: (i) are reasonable in geographic and temporal scope,
(ii) are necessary to protect legitimate proprietary and business interests of
Motorola, MDB Public and MDB Other, as applicable in, inter alia, near permanent
customer relationships and confidential information. The Executive further
acknowledges and agrees that (x) the Executive’s breach of the provisions of
Section 7 will cause Motorola, MDB Public or MDB Other, as applicable,
irreparable harm, which cannot be adequately compensated by money damages, and
(y) if Motorola, MDB Public, or MDB Other, as applicable, elects to prevent the
Executive from breaching such provisions by obtaining an injunction against the
Executive, there is a reasonable probability of Such Company’s eventual success
on the merits. The Executive consents and agrees that if the Executive commits
any such breach or threatens to commit any breach, Such Company shall be
entitled to temporary and permanent injunctive relief from a court of competent
jurisdiction, in addition to, and not in lieu of, such other remedies as may be
available to Such Company for such breach, including the recovery of money
damages. In addition, the Executive acknowledges and agrees that the Company
equity award agreements (other than award agreements with respect to the
Make-Whole Restricted Stock Units, Make-Whole Stock Option, the Inducement
Restricted Stock Units and the Inducement Stock Options) may contain “clawback”
and recoupment provisions in the form included in the documents attached hereto
as Exhibit A and Exhibit C. The Parties further acknowledge and agree that the
provisions of Section 10(a) below are accurate and necessary because (A) this
Agreement is entered into in the State of Illinois, (B) as of the Effective
Date, Illinois will have a substantial relationship to the Parties and to this
transaction, (C) as of the Effective Date, Illinois will be the headquarters
state of the Company, which has operations nationwide and has a compelling
interest in having its employees treated uniformly within the United States, (D)
the use of Illinois law provides certainty to the Parties in any covenant
litigation in the United States, and (E) enforcement of the provision of this
Section 7 would not violate any fundamental public policy of Illinois or any
other jurisdiction. If any of the provisions of Section 7 are determined to be
wholly or partially unenforceable, the Executive hereby agrees that this
Agreement or any provision hereof may be reformed so that it is enforceable to
the maximum extent permitted by law. If any of the provisions of this Section 7
are determined to be wholly or partially unenforceable in any jurisdiction, such
determination shall not be a bar to or in any way diminish Such Company’s right
to enforce any such covenant in any other jurisdiction.

                    (f)     Agreement Following Termination of Employment.
Executive agrees that upon termination of employment with the Company and during
the two year period immediately following the Date of Termination, Executive
will immediately inform the Company of (i) the identity of any new employer (or
the nature of any start-up business or self-employment), (ii) Executive’s new
title, and (iii) Executive’s job duties and responsibilities. Executive hereby
authorizes the Company or a subsidiary to provide a copy

-22-

--------------------------------------------------------------------------------

of this Agreement to Executive’s new employer. Executive further agrees to
provide information to the Company or a subsidiary as may from time to time be
requested in order to determine his/her compliance with the terms hereof.

                    (g)     Other Provisions. No grant, award or benefit to be
provided to the Executive during the Initial Term shall require the Executive to
agree to any restrictive covenants or forfeiture provisions broader than those
provided herein and in Exhibit A, Exhibit B and Exhibit C.

                    8.      Certain Additional Payments by the Company

                    (a)     Anything in this Agreement to the contrary
notwithstanding and except as set forth below, in the event it shall be
determined that any Payment would be subject to the Excise Tax, then Executive
shall be entitled to receive an additional payment (the “Gross-Up Payment”) in
an amount such that, after payment by Executive of all taxes (and any interest
or penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, but excluding any income taxes
and penalties imposed pursuant to Section 409A, Executive retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
Notwithstanding the foregoing provisions of this Section 8(a), if it shall be
determined that Executive is entitled to the Gross-Up Payment, but that the
Parachute Value of all Payments does not exceed 110% of the Safe Harbor Amount,
then no Gross-Up Payment shall be made to Executive and the amounts payable
under this Agreement shall be reduced so that the Parachute Value of all
Payments, in the aggregate, equals the Safe Harbor Amount. The reduction of the
amounts payable hereunder, if applicable, shall be made by reducing the payments
and benefits under the following sections in the following order: (i) Section
5(b)(i)(B), (ii) Section 5(b)(i)(C) and Section 5(b)(ii). For purposes of
reducing the Payments to the Safe Harbor Amount, only amounts payable under this
Agreement (and no other Payments) shall be reduced. If the reduction of the
amount payable under this Agreement would not result in a reduction of the
Parachute Value of all Payments to the Safe Harbor Amount, no amounts payable
under the Agreement shall be reduced pursuant to this Section 8(a) and the
Executive shall be treated hereunder as if the Parachute Value is in excess of
110% of the Safe Harbor Amount. The Company’s obligation to make Gross-Up
Payments under this Section 8 shall not be conditioned upon Executive’s
termination of employment.

                    (b)     Subject to the provisions of Section 8(c), all
determinations required to be made under this Section 8, including whether and
when a Gross-Up Payment is required, the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by
KPMG LLP, or such other nationally recognized certified public accounting firm
as may be designated by Executive (the “Accounting Firm”), provided that for
purposes of determining the amount of the Gross-Up Payment, Executive’s marginal
blended actual rates of federal, state and local income taxation in the calendar
year in which the change in ownership or effective control that subjects
Executive to the Excise Tax occurs shall be used. The Accounting Firm shall
provide detailed supporting calculations both to the Company and Executive
within fifteen (15) business days of the receipt of notice from Executive that
there has been a Payment or such earlier time as is requested by the Company. In
the event that the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the Change of Control, Executive may
appoint another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any determination by the Accounting Firm shall
be binding upon

-23-

--------------------------------------------------------------------------------

the Company and Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments that will not
have been made by the Company should have been made (the “Underpayment”),
consistent with the calculations required to be made hereunder. In the event the
Company exhausts its remedies pursuant to Section 8(c) and Executive thereafter
is required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive. If Section 280G of the Code requires a calculation of the Excise Tax
and/or the Gross-Up Payment at more than one point in time, each such
calculation shall be made by the Accounting Firm on an aggregate basis and this
Section 8, properly adjusted, shall reapply.

                    (c)     Executive shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment. Such notification shall be given
as soon as practicable, but no later than ten (10) business days after Executive
is informed in writing of such claim. Executive shall apprise the Company of the
nature of such claim and the date on which such claim is requested to be paid.
Executive shall not pay such claim prior to the expiration of the thirty (30)
day period following the date on which Executive gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies Executive in writing
prior to the expiration of such period that the Company desires to contest such
claim, Executive shall:

                                  (i)     give the Company any information
reasonably requested by the Company relating to such claim,

                                  (ii)     take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company,

                                  (iii)     cooperate with the Company in good
faith in order effectively to contest such claim; and

                                  (iv)     permit the Company to participate in
any proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 8(c),
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either pay
the tax claimed to the appropriate taxing authority on behalf of Executive and
direct Executive to sue for a refund or contest the claim in any permissible
manner, and Executive agrees to prosecute such contest to a determination before
any administrative tribunal, in a court of initial jurisdiction and in one or
more appellate courts, as the Company shall determine; provided, however, that,
if the Company pays such claim and directs Executive to sue for a refund, the
Company shall indemnify and hold Executive harmless, on an after-tax basis, from
any Excise Tax or income tax (including interest or penalties) imposed with
respect to such payment or with

-24-

--------------------------------------------------------------------------------

respect to any imputed income in connection with such payment; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which the Gross-Up Payment would be payable hereunder, and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.
Notwithstanding the foregoing, any payment or reimbursement made pursuant to
Section 8 shall be paid to the Executive promptly and in no event later than the
end of the calendar year next following the calendar year in which the related
tax is paid by the Executive or as otherwise provided under Treasury Regulation
§1.409A-3(i)(1)(v).

                    (d)      If, after the receipt by Executive of a Gross-Up
Payment or payment by the Company of an amount on Executive’s behalf pursuant to
Section 8(c), Executive becomes entitled to receive any refund with respect to
the Excise Tax to which such Gross-Up Payment relates or with respect to such
claim, Executive shall (subject to the Company’s complying with the requirements
of Section 8(c), if applicable) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after payment by the Company of an amount on
Executive’s behalf pursuant to Section 8(c), a determination is made that
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify Executive in writing of its intent to contest such
denial of refund prior to the expiration of thirty (30) days after such
determination, then the amount of such payment shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid; provided, however,
that no offset shall apply to any amounts subject to Section 409A.

                    (e)      Any Gross-Up Payment, as determined pursuant to
this Section 8, shall be paid by the Company to Executive within five (5) days
of the receipt of the Accounting Firm’s determination; provided that the
Gross-Up Payment shall in all events be paid no later than the end of
Executive’s taxable year next following Executive’s taxable year in which the
Excise Tax (and any income or other related taxes or interest or penalties
thereon) on a Payment are remitted to the Internal Revenue Service or any other
applicable taxing authority or, in the case of amounts relating to a claim
described in Section 8(c) that does not result in the remittance of any federal,
state, local and foreign income, excise, social security and other taxes, the
calendar year in which the claim is finally settled or otherwise resolved.
Notwithstanding any other provision of this Section 8, the Company may, in its
sole discretion, withhold and pay over to the Internal Revenue Service or any
other applicable taxing authority, for the benefit of Executive, all or any
portion of any Gross-Up Payment, and Executive hereby consents to such
withholding.

                    (f)      Definitions. The following terms shall have the
following meanings for purposes of this Section 8.

                                  (i)      “Excise Tax” shall mean the excise
tax imposed by Section 4999 of the Code, together with any interest or penalties
imposed with respect to such excise tax.

                                  (ii)      “Parachute Value” of a Payment shall
mean the present value as of the date of the change of control for purposes of
Section 280G of the Code of the portion of such Payment that constitutes a
“parachute payment” under Section 280G(b)(2), as determined by the Accounting
Firm for purposes of determining whether and to what extent the Excise Tax will
apply to such Payment.

-25-

--------------------------------------------------------------------------------

                                  (iii)     “Payment” shall mean any payment or
distribution in the nature of compensation (within the meaning of Section
280G(b)(2) of the Code) to or for the benefit of Executive, whether paid or
payable pursuant to this Agreement or otherwise.

                                  (iv)     “Safe Harbor Amount” means 2.99 times
Executive’s “base amount,” within the meaning of Section 280G(b)(3) of the Code.

                    9.     Successors. (a) This Agreement is personal to the
Executive and without the prior written consent of the Company shall not be
assignable by the Executive other than by will or the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal representatives. This Agreement shall inure to the benefit
of and be binding upon the Company and its successors and assigns. For the
avoidance of doubt, Motorola may unilaterally assign this Agreement to MDB
Public or MDB Other. In the event that Motorola assigns this Agreement to MDB
Public or MDB Other, Motorola shall become a third party beneficiary of this
Agreement with respect to the enforcement of Executive’s obligations to Motorola
under the Agreement pursuant to Section 7 of the Agreement.

                    (b)     The Company shall cause any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all or a substantial portion of the MDB business and/or assets to
assume expressly in writing (and deliver a copy to the Executive) and agree to
perform this Agreement immediately upon such succession in the same manner and
to the same extent that the Company would be required to perform it if no such
succession had taken place.

                    10.     Miscellaneous. (a) This Agreement shall be governed
by and construed in accordance with the laws of the State of Illinois, without
reference to principles of conflict of laws. The Parties hereto irrevocably
agree to submit to the jurisdiction and venue of the courts of the State of
Illinois, in any action or proceeding brought with respect to or in connection
with this Agreement. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect. This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
Parties hereto or their respective successors and legal representatives.

                    (b)     All notices and other communications hereunder shall
be in writing and shall be given by hand delivery to the other Party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

         If to the Executive:

         At the most recent address on file for the Executive at the Company.  

         If to the Company:  

         Motorola, Inc.
         1030 East Algonquin Road
         Schaumburg, Illinois 60196

         Attention: General Counsel

         or to such other address as either Party shall have furnished to the
other in
         writing in accordance herewith. Notice and communications shall be
effective
         when actually received by the addressee.


-26-

--------------------------------------------------------------------------------

                    (c)     The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

                    (d)     Notwithstanding any other provision of this
Agreement, the Company may withhold from any amounts payable or benefits
provided under this Agreement any Federal, state, and local taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

                    (e)     Subject to the provisions of Section 4(c), the
Executive’s or the Company’s failure to insist upon strict compliance with any
provision of this Agreement or the failure to assert any right the Executive or
the Company may have hereunder, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

                    (f)     From and after the Effective Date, this Agreement
shall supersede any other employment agreement or understanding between the
Parties with respect to the subject matter hereof.

                    (g)     Nothing in this Agreement or any Motorola Policy
shall prevent Executive from retaining and exercising the stock options with
respect to shares of common stock of Qualcomm Incorporated that Executive holds
on the date of this Agreement or from holding the shares of Qualcomm
Incorporated common stock that Executive receives upon exercise of such stock
options, subject in all events to the 3% limit set forth in Section 7(c)(iii) of
this Agreement

                    11.     Director’s and Officer’s Insurance. The Company
shall provide the Executive with reasonable Director’s and Officer’s insurance
coverage that is at least as favorable as the coverage provided to other
directors and officers of the Company on the date of this Agreement or at any
time thereafter. Such insurance coverage shall continue in effect both during
the Employment Period and, while potential liability exists, thereafter (it
being understood for the avoidance of doubt that Motorola shall maintain such
coverage following the Motorola Service Period if and to the extent liability
exists following the Motorola Service Period).

                    12.     Indemnification. The Company shall indemnify the
Executive and hold him harmless to the fullest extent permitted by law and under
the charter and by-laws of the Company (including the advancement of expenses)
against, and with respect to, any and all actions, suits, proceedings, claims,
demands, judgments, costs, expenses (including reasonable attorney fees), losses
and damages resulting from the Executive’s good faith performance of his duties
and obligations with the Company. This Section 12 shall survive any termination
of employment and shall apply with respect to each of Motorola, MDB Public and
MDB Other, if and to the extent that Executive is employed by any such entity at
any time.

                    13.     Representations. The Executive hereby represents and
warrants to the Company that the Executive is not party to any contract,
understanding, agreement or policy, whether or not written, with his current
employer (or any other previous employer) or otherwise, that would be breached
by the Executive’s entering into, or performing services under, this Agreement;
provided that the Company hereby acknowledges that it is aware of Executive’s
obligations under Executive’s Employee Agreement with Qualcomm Incorporated,
dated June 13, 1994 and the obligations under the draft Letter Agreement
expected to be entered into by Executive and Qualcomm Incorporated promptly
following the execution of this Agreement, in the form provided to Motorola
immediately prior to the

-27-

--------------------------------------------------------------------------------

execution of this Agreement, and that Executive may also have statutory or
common law confidentiality obligations with regard to Qualcomm Incorporated. The
Executive further represents that he has disclosed to the Company in writing all
material threatened, pending, or actual claims that are unresolved and still
outstanding as of the Effective Date, in each case, against the Executive of
which he is aware, if any, as a result of his employment with his current
employer (or any other previous employer) or his membership on any boards of
directors. In the event of a breach of this Section 13 that prevents Executive
from satisfying the requirements of Section 3(a), any amounts or awards due to
Executive under this Agreement immediately shall be terminated and forfeited by
Executive and Executive immediately shall repay to the Company any amounts
previously paid to Executive under this Agreement.

                    14.     Section 409A.

                    (a)     The intent of the Parties is that payments and
benefits under this Agreement comply with Section 409A or are exempt therefrom
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. If the Executive notifies the Company
(with specificity as to the reason therefor) that the Executive believes that
any provision of this Agreement (or of any award of compensation, including
equity compensation or benefits) would cause the Executive to incur any
additional tax or interest under Section 409A and the Company concurs with such
belief or the Company (without any obligation whatsoever to do so) independently
makes such determination, the Company shall, after consulting with the
Executive, reform such provision in a manner that is economically neutral to the
Company to attempt to comply with Section 409A through good faith modifications
to the minimum extent reasonably appropriate to conform with Section 409A.

                    (b)     A termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits (including Company equity awards) subject to
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A and Executive is no longer providing services (at a level that would
preclude the occurrence of a “separation from service” within the meaning of
Section 409A) to any of Motorola, MDB Public or MDB Other as an employee or
consultant, and for purposes of any such provision of this Agreement, references
to a “termination,” “termination of employment” or like terms shall mean
“separation from service” within the meaning of Section 409A. If the Executive
is deemed on the Date of Termination to be a Specified Employee, then with
regard to any payment or the provision of any benefit that is considered
deferred compensation under Section 409A payable on account of a “separation
from service,” such payment or benefit shall be made or provided on the Delayed
Payment Date.

                    (c)     With regard to any provision herein that provides
for reimbursement of costs and expenses or in-kind benefits, except as permitted
by Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that the
foregoing clause (ii) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Internal Revenue Code Section 105(b) solely
because such expenses are subject to a limit related to the period the
arrangement is in effect and (iii) such payments shall be made on or before the
last day of Executive’s taxable year following the taxable year in which the
expense occurred.

-28-

--------------------------------------------------------------------------------



                    (d)     Whenever a payment under this Agreement specifies a
payment period with reference to a number of days (e.g., “payment shall be made
within thirty (30) days following the date of termination”), the actual date of
payment within the specified period shall be within the sole discretion of the
Company.

                    (e)     For purposes of Section 409A, the Executive’s right
to receive any “installment” payments pursuant to this Agreement shall be
treated as a right to receive a series of separate and distinct payments.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

-29-

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the Executive has hereunto set the
Executive’s hand and, pursuant to the authorization from its Board of Directors,
the Company has caused these presents to be executed in its name and on its
behalf, all as of the day and year first above written.

SANJAY K. JHA
 
/s/ Sanjay K. Jha                                               
 
MOTOROLA, INC.
 
/s/ Greg A. Lee                                                 Name:    Greg A.
Lee  Title:    Senior Vice President,      Human Resources 


-30-

--------------------------------------------------------------------------------

EXHIBIT A

RESTRICTED STOCK UNIT AWARD AGREEMENT (“Agreement”)

                    This Restricted Stock Unit Award (“Award”) is awarded on
[___], 2008 (“Date of Grant”), by Motorola, Inc. (the “Company” or “Motorola”)
to [___] (the “Grantee”).

                    WHEREAS, Grantee is receiving the Award [under the Motorola
Omnibus Incentive Plan of 2006, as amended (the “2006 Incentive Plan” or the
“Plan”)];

                    WHEREAS, Grantee is the Chief Executive Officer of the
mobile devices business of Motorola;

                    WHEREAS, Grantee and Motorola entered into an employment
agreement (the “Employment Agreement”), dated as of the [___] day of [___] 2008;

                    WHEREAS, the Award is a grant of Motorola restricted stock
units authorized by the Board of Directors and the Board’s Compensation and
Leadership Committee (the “Compensation Committee”); and

                    WHEREAS, it is a condition to Grantee receiving the Award
that Grantee electronically accept the terms, conditions and Restrictions
applicable to the restricted stock units as set forth in this agreement.

                    NOW, THEREFORE, in consideration of the mutual covenants
contained herein and for other good and valuable consideration, the Company
hereby awards restricted stock units to Grantee on the following terms and
conditions:

1.      Award of Restricted Stock Units. The Company hereby grants to Grantee a
total of [___] Motorola restricted stock units (the “Units”) subject to the
terms and conditions set forth below. All Awards shall be paid in whole shares
of Motorola Common Stock (“Common Stock”); no fractional shares shall be
credited or delivered to Grantee. For purposes of this Award, “Units” will
include any rights into which the Units may be converted (including cash
accounts).   2.      Restrictions. The Units are being awarded to Grantee
subject to the transfer and forfeiture conditions set forth below (the
“Restrictions”) which shall lapse, if at all, as described in Section 3 below.
For purposes of this Award, the term Units includes any additional Units granted
to the Grantee with respect to Units, still subject to the Restrictions.     a. 
    Grantee may not directly or indirectly, by operation of law or otherwise,
voluntarily or involuntarily, sell, assign, pledge, encumber, charge or
otherwise transfer any of the Units still subject to Restrictions. The Units
shall be forfeited if Grantee violates or attempts to violate these transfer
Restrictions. Motorola shall have the right to assign this Agreement, which
shall not affect the validity or enforceability of this Agreement, subject to
the limitations on assignment contained in the Employment Agreement. This
Agreement shall inure to the benefit of assigns and successors of Motorola’s
mobile devices business and references to Motorola or the Company shall include
any such assigns and successors. For the avoidance of  

--------------------------------------------------------------------------------

           doubt, Motorola may unilaterally assign this Agreement to MDB Public
(as defined in the Employment Agreement) or MDB Other (as defined in the
Employment Agreement).   b.      Any Units still subject to the Restrictions
shall be automatically forfeited upon Grantee’s termination of employment
pursuant to Section 5(c) of the Employment Agreement.   c.      Sections 7(a),
(b) and (c) (together, the “Restrictive Covenants”) of the Employment Agreement
are hereby incorporated by reference into this Award and shall apply as if fully
set forth herein mutatis mutandis and any capitalized terms used in such
Sections 7(a), (b) and (c) shall have the meanings ascribed to such terms in the
Employment Agreement. [If Grantee breaches the Restrictive Covenants, in
addition to all remedies in law and/or equity available to the Company or any
Subsidiary, Grantee shall forfeit all Units under the Award whose Restrictions
have not lapsed, and, for all restricted stock units under the Award whose
Restrictions have lapsed, Grantee shall immediately pay to the Company the Fair
Market Value (as defined in paragraph 7 below) of Motorola Common Stock (“Common
Stock”) on the date(s) such Restrictions lapsed, without regard to any taxes
that may have been deducted from such amount.] [Note: Bracketed text not
included in make-whole or inducement award documents.]   d.           [The Units
are subject to the terms and conditions of the Company’s Policy Regarding
Recoupment of Incentive Payments upon Financial Restatement, as such policy is
in effect on the Date of Grant (such policy, being the “Recoupment Policy”). The
Recoupment Policy provides for determinations by the Company’s independent
directors that, as a result of intentional misconduct by Grantee, the Company’s
financial results were restated (a “Policy Restatement”). In the event of a
Policy Restatement, the Company’s independent directors may require, among other
things (a) cancellation of any of the Units that remain outstanding; and/or (b)
reimbursement of any gains in respect of the Units, if and to the extent the
conditions set forth in the Recoupment Policy apply. Any determinations made by
the independent directors in accordance with the Recoupment Policy shall be
binding upon Grantee. The Recoupment Policy is in addition to any other remedies
which may be otherwise available at law, in equity or under contract, to the
Company.] [Note: Bracketed text not included in make-whole award documents;
Recoupment Policy shall not apply to make-whole awards.]  

The Company will not be obligated to pay Grantee any consideration whatsoever
for forfeited Units.

3.      Lapse of Restrictions.     a.           The Restrictions applicable to
the Units shall lapse, as long as the Units have not been forfeited as described
in Section 2 above, as follows:  

A-2

--------------------------------------------------------------------------------



(i)

[employmentagreementx33x1.jpg]

    For purposes of this Agreement, the “Restriction Period” applicable to a
Unit shall refer to the period of time beginning on the Date of Grant and ending
on the date that the Restrictions applicable to such Unit shall lapse, as set
forth in the table above.       (ii)    In addition, the Restrictions applicable
to the Units shall lapse in accordance with the terms of Section 5 of the
Employment Agreement if and to the extent applicable provisions under Section 5
of the Employment Agreement are triggered.     b.      If, during the
Restriction Period, the Grantee takes a Leave of Absence from Motorola or a
Subsidiary, the Units will continue to be subject to this Agreement. If the
Restriction Period expires while the Grantee is on a Leave of Absence the
Grantee will be entitled to the Units even if the Grantee has not returned to
active employment. “Leave of Absence” means an approved leave of absence from
Motorola or a Subsidiary that is not a termination of employment, as determined
by Motorola.     c.      To the extent the Restrictions lapse under this Section
3 with respect to the Units, they will be free of the terms and conditions of
this Award (other than 2(c)).   4.               Adjustments. If the number of
outstanding shares of Common Stock is changed as a result of a stock split or
the like without additional consideration to the Company, the number of Units
subject to this Award shall be adjusted to correspond to the change in the
outstanding shares of Common Stock.   5.      Dividends. No dividends (or
dividend equivalents) shall be paid with respect to Units credited to the
Grantee’s account.   6.      Delivery of Certificates or Equivalent. Upon the
lapse of Restrictions applicable to the Units, the Company shall, at its
election, either (i) deliver to the Grantee a certificate representing a number
of shares of Common Stock equal to the number of Units upon which such
Restrictions have lapsed, or (ii) establish a brokerage account for the Grantee
and credit to that account the number of shares of Common Stock of the Company
equal to the number of Units upon which such Restrictions have lapsed; provided
that if the Units convert into cash accounts they shall be settled in cash.  
7.      Withholding Taxes. The Company is entitled to withhold applicable taxes
for the respective tax jurisdiction attributable to this Award or any payment
made in connection with the Units. Grantee may satisfy any minimum withholding
obligation in whole or in part by electing to have the plan administrator retain
 

A-3


 

--------------------------------------------------------------------------------

  shares of Common Stock deliverable in connection with the Units having a Fair
Market Value on the date the Restrictions applicable to the Units lapse equal to
the amount to be withheld. “Fair Market Value” for this purpose shall be the
closing price for a share of Common Stock on the date the Restrictions
applicable to the Units lapse (the “Restrictions Lapse Date”) as reported for
the New York Stock Exchange- Composite Transactions in the Wall Street Journal
at www.online.wsj.com or, for purposes of imposing sanctions under paragraph
2(d), on any date specified therein. In the event the New York Stock Exchange is
not open for trading on the Restrictions Lapse Date, or if the Common Stock does
not trade on such day, Fair Market Value for this purpose shall be the closing
price of the Common Stock on the last trading day prior to the Restrictions
Lapse Date.       8.      Voting and Other Rights.     a.      Grantee shall
have no rights as a stockholder of the Company in respect of the Units,
including the right to vote and to receive cash dividends and other
distributions until delivery of certificates representing shares of Common Stock
in satisfaction of the Units.     b.      The grant of Units does not confer
upon Grantee any right to continue in the employ of the Company or a Subsidiary
or to interfere with the right of the Company or a Subsidiary, to terminate
Grantee’s employment at any time.   9.      Consent to Transfer Personal Data.
By accepting this award, Grantee voluntarily acknowledges and consents to the
collection, use, processing and transfer of personal data as described in this
paragraph. Grantee is not obliged to consent to such collection, use, processing
and transfer of personal data. However, failure to provide the consent may
affect Grantee’s ability to participate in the Plan. Motorola, its Subsidiaries
and Grantee’s employer hold certain personal information about Grantee, that may
include his/her name, home address and telephone number, date of birth, social
security number or other employee identification number, salary grade, hire
data, salary, nationality, job title, any shares of stock held in Motorola, or
details of all restricted stock units or any other entitlement to shares of
stock awarded, canceled, purchased, vested, or unvested, for the purpose of
managing and administering the Plan (“Data”). Motorola and/or its Subsidiaries
will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of Grantee’s participation in the
Plan, and Motorola and/or any of its Subsidiaries may each further transfer Data
to any third parties assisting Motorola in the implementation, administration
and management of the Plan. These recipients may be located throughout the
world, including the United States. Grantee authorizes them to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing Grantee’s participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of stock on
Grantee’s behalf to a broker or other third party with whom Grantee may elect to
deposit any shares of stock acquired pursuant to the Plan. Grantee may, at any
time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting Motorola; however, withdrawing consent
may affect Grantee’s ability to participate in the Plan.

A-4

--------------------------------------------------------------------------------

10.      Nature of Award. By accepting this Award Agreement, the Grantee
acknowledges his or her understanding that the grant of Units under this Award
Agreement is completely at the discretion of Motorola, and that Motorola’s
decision to make this Award in no way implies that similar awards may be granted
in the future or that Grantee has any guarantee of future employment. Nor shall
this or any such grant interfere with Grantee’s right or the Company’s right to
terminate such employment relationship at any time, with or without cause, to
the extent permitted by applicable laws and any enforceable agreement between
Grantee and the Company. Grantee’s acceptance of this Award is voluntary. The
Award is not part of normal or expected compensation for purposes of calculating
any severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension, or retirement benefits or similar payments,
notwithstanding any provision of any compensation, insurance agreement or
benefit plan to the contrary,   11.      Remedies for Breach. Grantee hereby
acknowledges that the harm caused to the Company by the breach or anticipated
breach of the Restrictive Covenants will be irreparable and further agrees the
Company may obtain injunctive relief against the Grantee in addition to and
cumulative with any other legal or equitable rights and remedies the Company may
have pursuant to this Agreement, any other agreements between the Grantee and
the Company for the protection of the Company’s Confidential Information (as
defined in the Employment Agreement), or law, including the recovery of
liquidated damages. Grantee agrees that any interim or final equitable relief
entered by a court of competent jurisdiction, as specified in paragraph 14
below, will, at the request of the Company, be entered on consent and enforced
by any such court having jurisdiction over the Grantee. This relief would occur
without prejudice to any rights either party may have to appeal from the
proceedings that resulted in any grant of such relief.     12.     
Acknowledgements. With respect to the Units, this Agreement (and any provisions
of the Employment Agreement incorporated into this Agreement) is the entire
agreement with the Company. No waiver of any breach of any provision of this
Agreement by the Company shall be construed to be a waiver of any succeeding
breach or as a modification of such provision. The provisions of this Agreement
shall be severable and in the event that any provision of this Agreement shall
be found by any court as specified in paragraph 14 below to be unenforceable, in
whole or in part, the remainder of this Agreement shall nevertheless be
enforceable and binding on the parties. Grantee hereby agrees that the court may
modify any invalid, overbroad or unenforceable term of this Agreement so that
such term, as modified, is valid and enforceable under applicable law. Further,
by accepting any Award under this Agreement, Grantee affirmatively states that
he has not, will not and cannot rely on any representations not expressly made
herein.   13.      Funding. No assets or shares of Common Stock shall be
segregated or earmarked by the Company in respect of any Units awarded
hereunder. The grant of Units hereunder shall not constitute a trust and shall
be solely for the purpose of recording an unsecured contractual obligation of
the Company.   14.      Governing Law. All questions concerning the
construction, validity and interpretation of this Award shall be governed by and
construed according to the law of the State of Illinois without regard to any
state’s conflicts of law principles.  

A-5

--------------------------------------------------------------------------------

  Any disputes regarding this Award or Agreement shall be brought only in the
state or federal courts of Illinois.   15.      Waiver. The failure of the
Company to enforce at any time any provision of this Award shall in no way be
construed to be a waiver of such provision or any other provision hereof.   17. 
    Actions by the Compensation Committee. The Committee may delegate its
authority to administer this Agreement. The actions and determinations of the
Compensation Committee or delegate shall be binding upon the parties.   18.     
Acceptance of Terms and Conditions. By electronically accepting this Award
within 30 days after the date of the electronic mail notification by the Company
to Grantee of the grant of this Award (“Email Notification Date”), Grantee
agrees to be bound by the foregoing terms and conditions, the 2006 Incentive
Plan and any and all rules and regulations established by Motorola in connection
with awards issued under the 2006 Incentive Plan. If Grantee does not
electronically accept this Award within 30 days of the Email Notification Date
Grantee will not be entitled to the Units.   19.      Plan Documents. The 2006
Incentive Plan and the Prospectus for the 2006 Incentive Plan are available at
http://myhr.mot.com/pay.finances/awards_incentives/stock_options/plan_docum
ents.jsp or from Global Rewards, 1303 East Algonquin Road, Schaumburg, IL 60196,
(847) 576-7885.   20.      Subsidiary Definition. For purposes of this
Agreement, a “Subsidiary” is any corporation or other entity in which a 50
percent or greater interest is held directly or indirectly by Motorola and which
is consolidated for financial reporting purposes.   21.      Miscellaneous. The
Units shall be subject to Section 3(b)(iv)(H), Section 3(b)(iv)(I) and Section 5
of the Employment Agreement.  

A-6

--------------------------------------------------------------------------------



EXHIBIT B



MOTOROLA, INC.
AWARD DOCUMENT
For the
Motorola Omnibus Incentive Plan of 2006
Terms and Conditions Related to Employee Nonqualified Stock Options

[employmentagreementx37x1.jpg]  

Motorola, Inc. (“Motorola” or the “Company”) is pleased to grant you options to
purchase shares of Motorola’s common stock [under the Motorola Omnibus Incentive
Plan of 2006 (the “Plan”)]. The number of options (“Options”) awarded to you and
the Exercise Price per Option, which is the Fair Market Value on the Date of
Grant, are stated above. Each Option entitles you to purchase one share of
Motorola’s common stock on the terms described below and in the Plan. Reference
is made to the employment agreement (“Employment Agreement’) by and between
[___] and Motorola, dated as of the [___] day of [___] 2008.

Vesting and Exercisability    Expiration  You cannot exercise the Options until
they    All Options expire on the earlier of (1) the  have vested.    Date of
Expiration as stated above or (2)      such earlier date provided for under the 
Regular Vesting – The Options will vest in    terms of the Employment
Agreement.  accordance with the following schedule    Once an Option expires,
you no longer  (subject to the other terms hereof):    have the right to
exercise it.    Percent     Date    Employment Agreement      The vesting,
exercisability and forfeiture      of your Options will be subject to the     
terms of Section 5 of the Employment      Agreement. In addition, your Options
will      be subject to Section 3(b)(iv)(H) and      Section 3(b)(iv)(I) of the
Employment  Special Vesting – The Employment    Agreement.  Agreement contains
additional terms      regarding the vesting of your Options.    Leave of
Absence/Temporary Layoff      If you take a Leave of Absence from 
Exercisability – In general, you may    Motorola or a Subsidiary that your 
exercise Options at any time after they    employer has approved in writing in 
vest and before they expire as described    accordance with your employer’s
Leave of  below. The Employment Agreement    Absence Policy and which does not 
contains additional terms regarding the    constitute a termination of
employment as  exercisability of your Options under    determined by Motorola or
a Subsidiary or  certain circumstances.    you are placed on Temporary Layoff
(as      defined below) by Motorola or a      Subsidiary the following will
apply: 


--------------------------------------------------------------------------------

Vesting of Options – Options will continue    Definition of Terms  to vest in
accordance with the vesting    If a term is used but not defined, it has 
schedule set forth above.    the meaning given such term in the Plan.   
Exercising Options – You may exercise    “Fair Market Value” is the closing
price for  Options that are vested or that vest    a share of Motorola common
stock on the  during the Leave of Absence or Temporary    date of grant or date
of exercise,  Layoff.    whichever is applicable. The official source      for
the closing price is the New York Stock  Effect of Termination of Employment or 
  Exchange Composite Transaction as  Service – If your employment or service is 
  reported in the Wall Street Journal at  terminated during the Leave of Absence
or    www.online.wsj.com.  Temporary Layoff, the treatment of your      Options
will be determined in accordance    “Subsidiary” means an entity of which  with
Section 5 of the Employment    Motorola owns directly or indirectly at 
Agreement.    least 50% and that Motorola consolidates      for financial
reporting purposes.  Other Terms      Method of Exercising – You must follow   
“Temporary Layoff” means a layoff or  the procedures for exercising options   
redundancy that is communicated as  established by Motorola from time to time. 
  being for a period of up to twelve months  At the time of exercise, you must
pay the    and as including a right to recall under  Exercise Price for all of
the Options being    defined circumstances.  exercised and any taxes that are
required      to be withheld by Motorola or a Subsidiary    Consent to Transfer
Personal Data  in connection with the exercise. Options    By accepting this
award, you voluntarily  may not be exercised for less than 50    acknowledge and
consent to the  shares unless the number of shares    collection, use,
processing and transfer of  represented by the Option is less than 50   
personal data as described in this  shares, in which case the Option must be   
paragraph. You are not obliged to  exercised for the remaining amount.   
consent to such collection, use, processing      and transfer of personal data.
However,  Transferability – Unless the Committee    failure to provide the
consent may affect  provides, Options are not transferable    your ability to
participate in the Plan.  other than by will or the laws of descent    Motorola,
its Subsidiaries and your  and distribution.    employer hold certain personal 
    information about you, that may include  Tax Withholding – Motorola or a   
your name, home address and telephone  Subsidiary is entitled to withhold an   
number, date of birth, social security  amount equal to the required minimum   
number or other employee identification  statutory withholding taxes for the   
number, salary, salary grade, hire date,  respective tax jurisdictions
attributable to    nationality, job title, any shares of stock  any share of
common stock deliverable in    held in Motorola, or details of all options 
connection with the exercise of the    or any other entitlement to shares of 
Options. You may satisfy any minimum    stock awarded, canceled, purchased, 
withholding obligation and additional    vested, or unvested, for the purpose
of  withholding, if desired, by electing to have    managing and administering
the Plan  the plan administrator retain Option    (“Data”). Motorola and/or its
Subsidiaries  shares having a Fair Market Value on the    will transfer Data
amongst themselves as  date of exercise equal to the amount to be    necessary
for the purpose of  withheld.    implementation, administration and     
management of your participation in the      Plan, and Motorola and/or any of
its 


B-2

--------------------------------------------------------------------------------

Subsidiaries may each further transfer    The value of your stock option
awarded  Data to any third parties assisting    herein is an extraordinary item
of  Motorola in the implementation,    compensation. Except as provided in the 
administration and management of the    Employment Agreement, the stock option 
Plan. These recipients may be located    is not part of normal or expected 
throughout the world, including the United    compensation for purposes of
calculating  States. You authorize them to receive,    any severance,
resignation, redundancy,  possess, use, retain and transfer the Data,    end of
service payments, bonuses, long-  in electronic or other form, for the   
service awards, pension, or retirement  purposes of implementing, administering 
  benefits or similar payments,  and managing your participation in the   
notwithstanding any provision of any  Plan, including any requisite transfer of 
  compensation, insurance agreement or  such Data as may be required for the   
benefit plan to the contrary,  administration of the Plan and/or the     
subsequent holding of shares of stock on    Substitute Stock Appreciation Right 
your behalf to a broker or other third    Subject to compliance with Section
409A  party with whom you may elect to deposit    of the Internal Revenue Code
of 1986, as  any shares of stock acquired pursuant to    amended, Motorola
reserves the right to  the Plan. You may, at any time, review    substitute a
Stock Appreciation Right for  Data, require any necessary amendments    your
Option in the event certain changes  to it or withdraw the consents herein in   
are made in the accounting treatment of  writing by contacting Motorola;
however,    stock options. Any substitute Stock  withdrawing your consent may
affect your    Appreciation Right shall be applicable to  ability to participate
in the Plan.    the same number of shares as your      Option and shall have the
same Date of  Acknowledgement of Discretionary    Expiration, Exercise Price,
and other terms  Nature of the Plan; No Vested Rights    and conditions. Any
substitute Stock  You acknowledge and agree that the Plan    Appreciation Right
may be settled only in  is discretionary in nature and limited in    common
stock.  duration, and may be amended, cancelled,      or terminated by Motorola
or a Subsidiary,    Acceptance of Terms and Conditions  in its sole discretion,
at any time. The    By accepting the Options, you agree to be  grant of awards
under the Plan is a one-    bound by these terms and conditions, the  time
benefit and does not create any    Plan and the Stock Option Consideration 
contractual or other right to receive an    Agreement .  award in the future or
to future      employment. Nor shall this or any such    Other Information about
Your Options  grant interfere with your right or the    and the Plan  Company’s
right to terminate such    You can find other information about  employment
relationship at any time, with    options and the Plan on the Motorola  or
without cause, to the extent permitted    website  by applicable laws and any
enforceable    http://myhr.mot.com/pay_finances/award  agreement between you and
the    s_incentives/stock_options/plan_documen  Company. Future grants, if any,
will be at    ts.jsp. If you do not have access to the  the sole discretion of
Motorola, including,    website, please contact Motorola Global  but not limited
to, the timing of any grant,    Rewards, 1303 E. Algonquin Road,  the amount of
the award, vesting    Schaumburg, IL 60196 USA;  provisions, and the exercise
price.    GBLRW01@Motorola.com; 847-576-7885;      for an order form to request
Plan  No Relation to Other    documents.  Benefits/Termination Indemnities     
Your acceptance of this award and      participation under the Plan is
voluntary.     


B-3

--------------------------------------------------------------------------------

EXHIBIT C



                

[employmentagreementx40x1.jpg]




STOCK OPTION CONSIDERATION AGREEMENT
GRANT DATE: [___]

The following Agreement is established to protect the trade secrets,
intellectual property, confidential information, customer relationships and
goodwill of Motorola, Inc. (“Motorola” or the “Company”) and each of its
subsidiaries (the “Company”) both as defined in the Motorola Omnibus Incentive
Plan of 2006 (the “2006 Plan”). Reference is made to the employment agreement
(“Employment Agreement’) by and between [___] and Motorola, dated as of the
[___] day of [___].

As consideration for the stock option(s) granted to me on the date shown above
under the terms of the 2006 Plan (the “Covered Options”), and Motorola having
provided me with Confidential Information (as defined in the Employment
Agreement) as Chief Executive Officer of the mobile devices business of
Motorola, I agree to the following:

1.          Sections 7(a), (b) and (c) (together, the “Restrictive Covenants”)
of the Employment Agreement are hereby incorporated by reference into this
Agreement and shall apply as if fully set forth herein mutatis mutandis and any
capitalized terms used in such Sections 7(a), (b) and (c) shall have the
meanings ascribed to such terms in the Employment Agreement. I acknowledge that
my agreement to the Restrictive Covenants is a condition of the grant of the
Covered Options.

[2.          I acknowledge that the Covered Options are subject to the terms and
conditions of the Company’s Policy Regarding Recoupment of Incentive Payments
upon Financial Restatement, as such policy is in effect on the grant date set
forth above (such policy, as it may be amended from time to time, being the
“Recoupment Policy”). The Recoupment Policy provides for determinations by the
Company’s independent directors that, as a result of intentional misconduct by
me, the Company’s financial results were restated (a “Policy Restatement”). In
the event of a Policy Restatement, the Company’s independent directors may
require, among other things (a) cancellation of any of the Covered Options that
remain outstanding; and/or (b) reimbursement of any gains realized in respect of
the Covered Options, if and to the extent the conditions set forth in the
Recoupment Policy apply. Any determinations made by the independent directors in
accordance with the Recoupment Policy shall be binding upon me. The Recoupment
Policy is in addition to any other remedies which may be otherwise available at
law, in equity or under contract, to the Company.] [Note: Bracketed text not
included in make-whole award document; Recoupment Policy shall not apply to
make-whole awards.]

[3.          I agree that by accepting the Covered Options, if I violate the
Restrictive Covenants, then, in addition to any other remedies available in law
and/or equity in any country, all of my vested and unvested Covered Options will
terminate and no longer be exercisable, and for all Covered Options exercised
within one year prior to the termination of my employment for any reason or
anytime after termination of my employment for any reason, I will immediately
pay to the Company the difference between the exercise price on the date of
grant as reflected in the Award Document for the Covered Options and the market
price

--------------------------------------------------------------------------------

of the Covered Options on the date of exercise (the “spread”).] [Note: Bracketed
text not included in make-whole/inducement award document.]

4.          The Restrictive Covenants can be waived or modified only upon the
prior written consent of Motorola, Inc. (or, following a Separation Event (as
defined in the Employment Agreement) or Other Transaction Event (as defined in
the Employment Agreement), MDB Public (as defined in the Employment Agreement)
or MDB Other (as defined in the Employment Agreement), as applicable).

5.          I acknowledge that the promises in this Agreement, not any
employment of or services performed by me in the course and scope of that
employment, are the sole consideration for the Covered Options. I agree the
Company shall have the right to assign this Agreement which shall not affect the
validity or enforceability of this Agreement, subject to the limitations on
assignment contained in the Employment Agreement. This Agreement shall inure to
the benefit of the assigns and successors of the Company’s mobile devices
business and that references to Motorola or the Company shall include any such
assigns and successors. For the avoidance of doubt, Motorola may unilaterally
assign this Agreement to MDB Public (as defined in the Employment Agreement) or
MDB Other (as defined in the Employment Agreement).

6.          I acknowledge that the harm caused to the Company by the breach or
anticipated breach of the Restrictive Covenants will be irreparable and I agree
the Company may obtain injunctive relief against me in addition to and
cumulative with any other legal or equitable rights and remedies the Company may
have pursuant to this Agreement, any other agreements between me and the Company
for the protection of the Company’s Confidential Information (as defined in the
Employment Agreement), or law, including the recovery of liquidated damages. I
agree that any interim or final equitable relief entered by a court of competent
jurisdiction, as specified in paragraph 10 below, will, at the request of the
Company, be entered on consent and enforced by any such court having
jurisdiction over me. This relief would occur without prejudice to any rights
either party may have to appeal from the proceedings that resulted in any grant
of such relief.

7.          With respect to the Covered Options, this Agreement (and any
provisions of the Employment Agreement incorporated into this Agreement) is my
entire agreement with the Company. No waiver of any breach of any provision of
this Agreement by the Company shall be construed to be a waiver of any
succeeding breach or as a modification of such provision. The provisions of this
Agreement shall be severable and in the event that any provision of this
Agreement shall be found by any court as specified in paragraph 9 below to be
unenforceable, in whole or in part, the remainder of this Agreement shall
nevertheless be enforceable and binding on the parties. I also agree that the
court may modify any invalid, overbroad or unenforceable term of this Agreement
so that such term, as modified, is valid and enforceable under applicable law.
Further, I affirmatively state that I have not, will not and cannot rely on any
representations not expressly made herein.

8.          I accept the terms of this Agreement and the above option(s) to
purchase shares of the Common Stock of the Company, subject to the terms of this
Agreement, the 2006 Plan, and any Award Document issued pursuant thereto. I am
familiar with the 2006 Plan and agree to be bound by it to the extent
applicable, as well as by the actions of the Company’s Board of Directors or any
committee thereof.

9.          I agree that this Agreement (and any provisions of the Employment
Agreement incorporated into this Agreement) and the 2006 Plan, and any Award
Document issued pursuant thereto, together constitute an agreement between the
Company and me. I

C-2

--------------------------------------------------------------------------------



further agree that this Agreement is governed by the laws of Illinois, without
giving effect to any state’s principles of Conflicts of Laws, and any legal
action related to this Agreement shall be brought only in a federal or state
court located in Illinois, USA. I accept the jurisdiction of these courts and
consent to service of process from said courts solely for legal actions related
to this Agreement and the Covered Options. 
 
 

____________       ______________________________________
______________________________ Date    Signature    Printed Name 
______________________________         Commerce ID 


IN ORDER FOR THE ABOVE-REFERENCED OPTION(S) TO BE AWARDED, THIS AGREEMENT,
SIGNED AND DATED, MUST BE RETURNED TO MOTOROLA c/o EXECUTIVE REWARDS NO LATER
THAN _________________.

C-3

--------------------------------------------------------------------------------

Exhibit D

The number of shares of MDB Public Common Stock subject to the MDB Public Stock
Option (“Option Number”) shall equal the product of (1) 0.9 and (2) the
difference between (a) the Total Grant Number minus (b) the Inducement Grant
Number.

“Total Grant Number” means the product of (1) 3.0% and (2) the Shares
Outstanding.

“Shares Outstanding” means the number of shares of MDB Public Common Stock
actually outstanding immediately following the Separation Event.

“Inducement Grant Number” means the sum of (1) the number of shares of MDB
Public Common Stock that would be issuable under the Inducement Stock Option
(based on the original number of shares of Motorola Common Stock subject to the
Inducement Stock Option on the date of grant of the Inducement Stock Option)
immediately following the Separation Event and after giving effect to the
adjustment contemplated by Section 3(b)(iii)(G) of the Agreement and (2) the
number of shares of MDB Public Common Stock underlying the Inducement Restricted
Stock Units (based on the original number of shares of Motorola Common Stock
underlying the Inducement Restricted Stock Units on the date of grant of the
Inducement Restricted Stock Units) immediately following the Separation Event
and after giving effect to the adjustment contemplated by Section 3(b)(iii)(G)
of the Agreement.

--------------------------------------------------------------------------------

Exhibit E

The number of shares of MDB Public Common Stock underlying the MDB Public
Restricted Shares (“Restricted Shares Number”) shall equal the product of (1)
0.1 and (2) the difference between (a) the Total Grant Number minus (b) the
Inducement Grant Number.

“Total Grant Number” means the product of (1) 3.0% and (2) the Shares
Outstanding.

“Shares Outstanding” means the number of shares of MDB Public Common Stock
actually outstanding immediately following the Separation Event.

“Inducement Grant Number” means the sum of (1) the number of shares of MDB
Public Common Stock that would be issuable under the Inducement Stock Option
(based on the original number of shares of Motorola Common Stock subject to the
Inducement Stock Option on the date of grant of the Inducement Stock Option)
immediately following the Separation Event and after giving effect to the
adjustment contemplated by Section 3(b)(iii)(G) of the Agreement and (2) the
number of shares of MDB Public Common Stock underlying the Inducement Restricted
Stock Units (based on the original number of shares of Motorola Common Stock
underlying the Inducement Restricted Stock Units on the date of grant of the
Inducement Restricted Stock Units) immediately following the Separation Event
and after giving effect to the adjustment contemplated by Section 3(b)(iii)(G)
of the Agreement.

--------------------------------------------------------------------------------

     EXHIBIT F
Form of Release

          (a)     In consideration for the payment of the severance described in
the Executive employment agreement with the Company (the “Employment
Agreement”), dated as of [___], the Executive for himself, and for his heirs,
administrators, representatives, executors, successors and assigns (collectively
“Releasers”) does hereby irrevocably and unconditionally release, acquit and
forever discharge the Company, its subsidiaries, affiliates and divisions and
their respective, current and former, trustees, officers, directors, partners,
shareholders, agents, employees, consultants, independent contractors and
representatives, in their individual capacities as such, including without
limitation all persons acting by, through under or in concert with any of them
(collectively, “Releasees”), and each of them from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, remedies, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses (including attorneys’ fees and costs)
of any nature whatsoever, known or unknown, whether in law or equity and whether
arising under federal, state or local law and in particular including any claim
for discrimination based upon race, color, ethnicity, sex, age (including the
Age Discrimination in Employment Act of 1967), national origin, religion,
disability, or any other unlawful criterion or circumstance, which the Executive
and Releasers had, now have, or may have in the future against each or any of
the Releasees (collectively “Executive/Releaser Actions”) from the beginning of
the world until the date hereof.

          (b)     The Executive acknowledges that: (i) this entire Release is
written in a manner calculated to be understood by him; (ii) he has been advised
to consult with an attorney before executing this Release; (iii) he was given a
period of twenty-one days within which to consider this Release; and (iv) to the
extent he executes this Release before the expiration of the twenty-one day
period, he does so knowingly and voluntarily and only after consulting his
attorney. The Executive shall have the right to cancel and revoke this Release
by delivering notice to the Company pursuant to the notice provision of Section
10 of the Employment Agreement prior to the expiration of the seven-day period
following the date hereof or any longer period required under applicable state
law, and the severance benefits under the Employment Agreement shall not become
effective, and no payments or benefits shall be made or provided thereunder,
until the day after the expiration of such seven-day period (the “Revocation
Date”). Upon such revocation, this Release and the severance provisions of the
Employment Agreement shall be null and void and of no further force or effect.

          (c)     Notwithstanding anything herein to the contrary, the sole
matters to which the Release do not apply are: (i) the Executive’s rights of
indemnification (including the rights set forth in Section 12 of the Employment
Agreement) and directors and officers liability insurance coverage (including
the rights set forth in Section 11 of the Employment Agreement) to which he was
entitled immediately prior to ________ with regard to his service as an officer
or director of the Company or other fiduciary capabilities; (ii) the Executive’s
rights under any tax-qualified pension or claims for accrued vested benefits or
rights under any other employee benefit plan, policy or arrangement (whether
tax-qualified or not) maintained by the Company or under COBRA; (iii) the
Executive’s rights under Section 5 of the Employment Agreement, Section 6 of the
Employment Agreement solely to the extent it relates to reimbursement of legal
costs and expenses and Section 8 of the Employment Agreement which are intended
to survive termination of employment; (iv) any claims or rights that cannot be
waived by law, including the right to file an administrative charge for
discrimination; or (v) the Executive’s rights as a stockholder of the Company.

--------------------------------------------------------------------------------



          (d)     This Release is the complete understanding between the
Executive and the Company in respect of the subject matter of this Release and
supersedes all prior agreements relating to the same subject matter. The
Executive has not relied upon any representations, promises or agreements of any
kind except those set forth herein in signing this Release.

          (e)     In the event that any provision of this Release should be held
to be invalid or unenforceable, each and all of the other provisions of this
Release shall remain in full force and effect. If any provision of this Release
is found to be invalid or unenforceable, such provision shall be modified as
necessary to permit this Release to be upheld and enforced to the maximum extent
permitted by law.

          (f)     This Release shall be governed by and construed in accordance
with the laws of the State of Illinois, without reference to principles of
conflict of laws.

          (g)     This Release inures to the benefit of the Company and its
successors and assigns.

____________________________________ EXECUTIVE 

F-2


--------------------------------------------------------------------------------



